Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 1 of 34 PageID #: 9772




                          Exhibit 1
 Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 2 of 34 PageID #: 9773



                                                                        Page 1

 1                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                  HUNTINGTON DIVISION
 3           _____________________________
             Jonathan R., minor, by Next              :
 4           Friend, Sarah Dixon, et al., :
                                                      :
 5                  Plaintiffs,                       :    Class Action
                                                      :
 6           v.                                       :    3:19-cv-00710
                                                      :
 7           Jim Justice, in his official :
             capacity as the Governor of              :
 8           West Virginia, et al.,                   :
                                                      :
 9                  Defendants.                       :
             _____________________________
10
11                  VIDEOCONFERENCE DEPOSITION OF SUSAN GETMAN
12           DATE:                October 19, 2020
13           TIME:                11:52 a.m. to 7:17 p.m.
14           LOCATION:            Witness Location
15
16           REPORTED BY:        Felicia A. Newland, CSR
17
18
19
20
                                 Veritext Legal Solutions
21                         1250 Eye Street, N.W., Suite 350
                                  Washington, D.C. 20005
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 3 of 34 PageID #: 9774


                                                            Page 18                                                             Page 20
   1   a collaborative process. There's so much work that              1   programs, supporting kinship families. And we
   2   has to be done on the public side in terms of it                2   currently have six counties that we serve families,
   3   could be training, practice changes, philosophical              3   kinship families.
   4   changes in the way they approach, and I'll say                  4        Q     Okay. So just to confirm, Lilliput
   5   specifically, kinship care. There's a lot of bias,              5   is a private agency that's contracted with by the
   6   so there's a lot of cooperative things that we're               6   State, correct?
   7   doing in terms of the types of services and                     7        A     Yes.
   8   programs that we would be bringing.                             8        Q     Okay. So Lilliput has their own
   9            Ideally we would be providing a lot                    9   child welfare caseworkers?
  10   of the service, however, it is very much                       10        A     Can you explain that question?
  11   tangential and it's a cooperative sort of                      11        Q     So when you were speaking about all
  12   arrangement. It's not like we just do the                      12   the services that you provide, in providing those
  13   service and leave it alone, there are a lot of                 13   services does Lilliput have your own child welfare
  14   things on the public side that has to happen.                  14   workers or caseworkers who are directly --
  15   BY MS. SIEGENBERG:                                             15   providing direct services to the families that you
  16        Q      Okay. So I know we've been speaking                16   work with?
  17   quite a bit about Lilliput Families. But just to               17            MS. UNGER: Objection. Confusing.
  18   confirm for the record, you are currently employed             18            THE WITNESS: We don't call them
  19   at Lilliput Families. Is that correct?                         19   child welfare workers, that they work within our
  20        A      Yes.                                               20   child welfare partners. But yes, we employ our own
  21        Q      Okay. And could you describe                       21   master's-level social workers, some bachelor-level
  22   Lilliput for me?                                               22   staff to conduct the work.
                                                            Page 19                                                             Page 21
   1        A      Lilliput has been around for the past               1   BY MS. SIEGENBERG:
   2   40 years. We started out as a foster care agency                2        Q     Okay. So how do those -- I'm sorry.
   3   and we were serving 300 youth child welfare and                 3   You said you don't call them child welfare workers.
   4   have probation youth, and then we branched out into             4   How should I refer to them in conversation?
   5   adoptions and basically began working throughout                5        A     I only say that because it's more --
   6   the state with counties across the -- you know, 58              6   it sounds more public, so we would say our social
   7   counties.                                                       7   work staff.
   8            And we were one of the first adoption                  8        Q     Okay. So how does your social work
   9   licensed providers in the state. And that happened              9   staff interact with -- or what is their role with
  10   in 1991. And so we were helping to assess families             10   respect to the state or local public child welfare
  11   for the readiness and preparation of adoption of               11   workers?
  12   children out of the foster care system. We served              12        A     To -- the role of your social workers
  13   thousands and thousands of children. We still hold             13   assist with providing a level of service, whatever
  14   a foster care license.                                         14   they're contracting us for, it could be case
  15            We branched out into -- well, we                      15   management, it could be family finding, it could be
  16   began to say that in our adoptions arena, the                  16   a variety of things to help impact the outcomes of
  17   families that we served, there were -- you know,               17   children in that particular county that we're
  18   over 50 percent were kinship families. So we began             18   contacting with or permanency stability and
  19   to develop an expertise in that. And I -- I was                19   well-being.
  20   around at the time. And then we started our                    20        Q     And in providing those services, do
  21   kinship support services programming back in 2007.             21   you create your own records for the children and
  22   And then that began to implement those kinds of                22   families that you're working with or do you enter

                                                                                                              6 (Pages 18 - 21)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 4 of 34 PageID #: 9775


                                                          Page 22                                                          Page 24
   1   information directly into the child or family's               1   counties, we provide family finding and the kinship
   2   case file or record that's maintained by the local            2   support services programming and then also then
   3   public agency?                                                3   certify kinship families.
   4                MS. UNGER: Objection.                            4   BY MS. SIEGENBERG:
   5                THE WITNESS: With keep our own                   5        Q    So how many counties do you provide
   6   files.                                                        6   the certification services to kinship families?
   7   BY MS. SIEGENBERG:                                            7            MS. UNGER: Objection. Beyond the
   8            Q   Okay. And so I think you mentioned               8   scope.
   9   that Lilliput primarily is in Northern California.            9            THE WITNESS: We provide it
  10   Is that correct?                                             10   throughout California for any county that would
  11            A   Yes.                                            11   need that service. So, for instance, there are
  12            Q   Okay. Anywhere outside of                       12   counties in say, LA County who find and identify
  13   California?                                                  13   relatives in Sacramento County and then we would
  14            A   No.                                             14   certify that home or that family.
  15            Q   Okay. So you have spoken a little               15   BY MS. SIEGENBERG:
  16   bit about some kinship-specific services that                16        Q    Okay. Is Lilliput involved in
  17   Lilliputs provides. What other besides -- I think            17   investigating allegations of abuse and neglect?
  18   you said kinship services and support program. Is            18            MS. UNGER: Objection. Beyond the
  19   that right?                                                  19   scope.
  20            A   Kinship support services.                       20            THE WITNESS: No.
  21            Q   Okay. Besides those services, what              21   BY MS. SIEGENBERG:
  22   other kinship-specific services does Lilliput                22        Q    Is Lilliput involved in removing
                                                          Page 23                                                          Page 25
   1   provide?                                                      1   children from homes?
   2            A   So family finding would be considered            2            MS. UNGER: Same objection.
   3   under the kinship. So we provide a level of                   3            THE WITNESS: No.
   4   intensive family finding beyond sort of the county            4   BY MS. SIEGENBERG:
   5   efforts to find -- identify and locate relatives              5        Q    Is Lilliput involved in participating
   6   for youth who are either in a group home care, so             6   in abuse and neglect court proceedings?
   7   we can step them down, or at the front-end, so                7            MS. UNGER: Same objection.
   8   their first time entering care. We also have                  8            THE WITNESS: It would depend on our
   9   kinship support services programming in six                   9   involvement.
  10   counties where we operate of like a resource center          10   BY MS. SIEGENBERG:
  11   for families to get information referral, get                11        Q    Could you explain what it might
  12   corrected to vital supports that they need. And              12   depend on?
  13   then we also foster certify kinship families.                13        A    If it was a certified family under
  14            Q   So you mentioned that the kinship               14   our license for foster care, then yes, we could
  15   support services program is available in six                 15   definitely be, or if we were engaged in any other
  16   counties. How many counties is the Family Finding            16   program or service where they needed information
  17   Services available in?                                       17   from one of our workers who was involved.
  18                MS. UNGER: Objection. Beyond the                18        Q    And is Lilliput involved in making
  19   scope.                                                       19   placement decisions for children?
  20                THE WITNESS: We don't always have a             20        A    No.
  21   kinship support services program alongside our               21        Q    Could you describe the population
  22   family finding unfortunately. But in four of the             22   that Lilliput serves?

                                                                                                             7 (Pages 22 - 25)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 5 of 34 PageID #: 9776


                                                            Page 26                                                              Page 28
   1            MS. UNGER: Objection. Irrelevant.                      1   just a lot of travel time for families if they have
   2            THE WITNESS: So we have six                            2   to come in or out for services.
   3   different programs, so it would be hard to -- I                 3   BY MS. SIEGENBERG:
   4   would say the majority of the children that we                  4           Q    And do you think local
   5   serve are in the foster care system.                            5   characteristics, like if it's rural or urban or the
   6   BY MS. SIEGENBERG:                                              6   poverty of a district, should be taken into account
   7        Q    Uh-huh. And what about the                            7   when accessing the performance of a child welfare
   8   demographics of those children and families that                8   system?
   9   you work with?                                                  9               MS. UNGER: Objection.
  10        A    So beyond the six counties, I mean we                10               THE WITNESS: Yes.
  11   work throughout Northern California, we have a                 11   BY MS. SIEGENBERG:
  12   post-adopt services program that spans 19 counties             12           Q    How do you think those
  13   throughout California. So I would say about                    13   characteristics should be taken into account?
  14   60 percent of the families that we serve are in                14           A    I don't know if I can answer that.
  15   rural area and then we have urban environments that            15   It's very challenging.
  16   we serve, like the Bay Area. We have 12 offices                16           Q    So when did you first start working
  17   throughout -- scattered throughout Northern                    17   at Lilliput?
  18   California. So we have some rural counties that we             18           A    1997.
  19   serve and obviously urban areas like Sacramento.               19           Q    Wow, that's a long time at the same
  20        Q    Okay. And so you -- you mentioned                    20   place.
  21   the six counties that you provide the kinship                  21               So turning to page 3 of your expert
  22   support services to. Would you characterize those              22   report. So under, "Relevant Professional
                                                            Page 27                                                              Page 29
   1   as rural or urban or mixed?                                     1   Background and Expertise," I think it's the second
   2        A    They're mixed. I mean, some are more                  2   sentence, you say, "I have specialized in the
   3   rural. So Butte County is an example of where, you              3   design and implementation of kinship services
   4   know, you have a city with lots of different                    4   programming, including intensive family finding and
   5   communities around it that it's -- it's rural. So               5   engagement, kinship support services and
   6   yeah, it would be a mix.                                        6   navigation, and kinship foster care."
   7        Q    Okay. And do you -- in your opinion,                  7               Do you see that?
   8   do you think there are any unique challenges that               8           A    Yes.
   9   face child welfare programs or services in rural                9           Q    Could you tell me a bit about your
  10   areas?                                                         10   experience in designing and implementing kinship
  11            MS. UNGER: Objection.                                 11   programming?
  12            THE WITNESS: Yes.                                     12           A    I think some of these are outlined in
  13   BY MS. SIEGENBERG:                                             13   this section. I would say one of my first huge
  14        Q    What are some of those challenges, in                14   projects on this was on conducting a three-year
  15   your opinion?                                                  15   federal demonstration project on family finding and
  16            MS. UNGER: Same objection.                            16   kinship support services and how that would support
  17            THE WITNESS: Just access to                           17   kinship families in maintaining placement,
  18   resources is huge. Lots of, you know, rural                    18   stability, and permanency for youth placed in their
  19   communities don't have even a medical center to go             19   care.
  20   to. So internet connectivity, that can be a                    20               Before that, though, we started
  21   challenge, so if you're trying to do telehelp or               21   our -- I was involved in the implementation of the
  22   something like that, it's very difficult. And it's             22   kinship support services programming, so some of

                                                                                                               8 (Pages 26 - 29)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 6 of 34 PageID #: 9777


                                                            Page 30                                                             Page 32
   1   the resource centers. One of the first ones                     1   that the same thing?
   2   started in Sacramento County in 2007. Then quickly              2        A      I don't know if I understand your
   3   in 2008, we secured another grant contract for Napa             3   question.
   4   County. And then we built in Eldorado County. And               4        Q      So you say in this statement,
   5   then just Butte County and just a couple of other               5   "Supports to informal or non-certified kinship
   6   counties in California. So Contra Costa County,                 6   caregivers." And you just described to me kind of
   7   which is a big urban environment.                               7   what an informal caregiver is. I'm not familiar
   8            Does that answer your question?                        8   with that term. But I just wasn't sure if informal
   9        Q       Yes. That's helpful.                               9   caregiver is the same thing as non-certified
  10            So starting on the very last line of                  10   caregiver or if informal is different, a different
  11   that page, you say, "I implemented kinship                     11   thing, defined differently than non-certified.
  12   navigation programs with an emphasis on supports to            12        A      I would define them the same.
  13   informal or noncertified kinship caregivers, with              13        Q      You would define them the same.
  14   the primary goal of keeping children from entering             14            For California?
  15   the child welfare system and/or supporting                     15        A      Yes.
  16   certified kinship foster caregivers."                          16        Q      Okay. Do you have any experience
  17            So is that the resource centers that                  17   designing or implementing kinship programs outside
  18   you were referring to or is that something                     18   of Lilliput?
  19   different?                                                     19        A      No.
  20        A       Yes, it's the resource centers.                   20        Q      Do you have any experience designing
  21        Q       The resource centers. Okay.                       21   or implementing kinship programs on behalf of a
  22            And when you say -- you describe the                  22   public agency?
                                                            Page 31                                                             Page 33
   1   supports to informal or non-certified kin                       1        A      Yes.
   2   caregivers here, what are informal kinship                      2        Q      Could you tell me a bit about that?
   3   caregivers?                                                     3        A      So as I was speaking about Sacramento
   4        A       So informal caregivers, which I think              4   County was one of the first kinship support
   5   I used the term more non-certified kinship                      5   services programming that we developed in
   6   caregivers, are those families who don't go through             6   Sacramento County with a clear understanding of
   7   the child welfare process and the kids are placed               7   what the needs were for those particular families
   8   with them. And they either opt out or they just                 8   in that particular county. So the design part
   9   don't have enough information on what that process              9   comes in where, you know, you're evaluating the
  10   entails. And so the programs were designed to                  10   system with which you're working with. And there's
  11   address the supports and resources that were needed            11   58 counties throughout California, so every county
  12   for informal as well as formal.                                12   operates a little bit differently. So that's
  13        Q       So when you say that informal are                 13   where, you know, the design part comes in.
  14   really part of the child welfare system, what do               14        Q      Okay. And what about any experience
  15   you mean by that?                                              15   designing or implementing kinship programming
  16            That they're not formally in custody                  16   outside of California?
  17   of the department?                                             17            MS. UNGER: Objection.
  18            MS. UNGER: Objection.                                 18            THE WITNESS: No.
  19            THE WITNESS: Yes.                                     19   BY MS. SIEGENBERG:
  20   BY MS. SIEGENBERG:                                             20        Q      And do you have any other firsthand
  21        Q       So you when say informal or                       21   experience assessing a kinship program and then
  22   non-certified, are those two different things or is            22   recommending how public or a private agency can

                                                                                                               9 (Pages 30 - 33)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 7 of 34 PageID #: 9778


                                                           Page 46                                                        Page 48
   1   local child welfare agency currently?                          1   say that the majority of your practical experience
   2           A    Can you ask that again, please?                   2   with kinship care is in California?
   3           Q    Sure.                                             3             MS. UNGER: Objection.
   4               Have you ever directly worked for a                4             THE WITNESS: I don't know if I can
   5   state or local child welfare agency?                           5   answer that.
   6               MS. UNGER: Objection.                              6   BY MS. SIEGENBERG:
   7               THE WITNESS: No.                                   7        Q Okay. Where would you say the
   8   BY MS. SIEGENBERG:                                             8   majority of your practical experience is?
   9           Q    Okay. So would you agree that the                 9        A Practical, meaning -- can you just
  10   majority of your experience with kinship care is in           10   explain what --
  11   California?                                                   11        Q Your working experience.
  12               MS. UNGER: Objection.                             12        A My direct experience?
  13               THE WITNESS: I don't know it I can                13        Q Yes, your director experience.
  14   answer that. I don't know if I understand how to              14        A Has been predominantly in California.
  15   answer that.                                                  15        Q Okay. Did you have any knowledge or
  16   BY MS. SIEGENBERG:                                            16   experience with West Virginia's child welfare
  17           Q    When you say the majority -- what                17   system before working on this case?
  18   state would you say you have the majority of your             18        A No.
  19   experience of kinship care in?                                19        Q Okay. So what you learned about West
  20           A    I think the programs that I've                   20   Virginia's child welfare system, you learned
  21   developed and ran were in California, but a lot of            21   through your work on this case?
  22   my experience was gleaned from other colleagues               22        A I'm sorry. Ask that again.
                                                           Page 47                                                        Page 49
   1   that lived out of state as well, comparing                     1        Q       Strike that. That's fine.
   2   practices. And Dr. Crumbley, who referred me to                2            What about West Virginia as a state
   3   ABC, he's a kinship -- renowned kinship expert.                3   generally, did you have any familiarity with West
   4   And I've worked with them for the past 20 years.               4   Virginia before working on this case?
   5           Q    What is Dr. Crumbley's full name?                 5            MS. UNGER: Objection.
   6           A    Dr. Joseph Crumbley.                              6            THE WITNESS: No.
   7           Q    Okay. And where does he work?                     7   BY MS. SIEGENBERG:
   8           A    I don't think he's working anymore.               8        Q       Have you ever been to West Virginia?
   9   He's semiretired.                                              9        A       No.
  10           Q    Good for him.                                    10        Q       Okay. So could you tell me a bit
  11           A    It is.                                           11   about your understanding of kinship care in West
  12           Q    How do you know Dr. Crumbley?                    12   Virginia?
  13           A    We worked together. We would bring               13            MS. UNGER: Objection. Confusing.
  14   him out for training to our staff and teams early             14            THE WITNESS: Can you ask that again?
  15   on in our kinship work. So I would say back in                15   I'm sorry.
  16   maybe early 2000. And so he conducted a lot of                16   BY MS. SIEGENBERG:
  17   trainings and consultation when we were developing,           17        Q       Sure.
  18   you know, some of our programming. I've seen him              18            Could you tell me a bit about your
  19   at national conferences. Yeah, he's -- he's a                 19   understanding of kinship care in West Virginia?
  20   colleague, and I consider him a great friend as               20   For example, how is kinship care defined in West
  21   well.                                                         21   Virginia?
  22           Q    So when you -- would it be fair to               22            MS. UNGER: Objection.

                                                                                                             13 (Pages 46 - 49)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 8 of 34 PageID #: 9779


                                                            Page 50                                                           Page 52
   1               THE WITNESS: I don't -- I don't                     1            THE WITNESS: I don't know that I
   2   know. I was limited to the documents that I was                 2   could answer that question.
   3   privy to in this case.                                          3   BY MS. SIEGENBERG:
   4   BY MS. SIEGENBERG:                                              4        Q       Because it wasn't in any of the
   5           Q    What do you mean by the documents                  5   material that you reviewed?
   6   that you were privy to in this case?                            6            MS. UNGER: Objection. Misstates the
   7           A    As I was saying in the beginning, the              7   witness' testimony.
   8   70-or-so documents that I had access to on West                 8            THE WITNESS: Can you repeat the
   9   Virginia child welfare policy, practice, and                    9   question again? I don't know if I understand it
  10   whatever was noted in terms of kinship care within             10   correctly.
  11   those documents.                                               11   BY MS. SIEGENBERG:
  12           Q    So starting on page 22 of your report             12        Q       Sure.
  13   is Appendix A, which has a list of considered                  13            So why do you feel like you don't
  14   materials. Are those the 70 documents that you're              14   have an understanding of how kinship care is
  15   referring to?                                                  15   defined in West Virginia?
  16           A    Yes.                                              16            MS. UNGER: Objection.
  17           Q    So how did you decide to include                  17            THE WITNESS: I don't know that I can
  18   those documents in this report?                                18   answer that.
  19               MS. UNGER: Objection.                              19   BY MS. SIEGENBERG:
  20               THE WITNESS: They were all materials               20        Q       When you did your own independent
  21   that I considered in forming my opinion about this             21   research in preparing this report, did you read
  22   case.                                                          22   anything that provided a definition of kinship care
                                                            Page 51                                                           Page 53
   1   BY MS. SIEGENBERG:                                              1   in West Virginia?
   2           Q    And were they -- were all of the                   2        A       My opinion from what I have read,
   3   documents that are listed here provided to you by               3   that West Virginia was starting to develop
   4   plaintiffs' counsel?                                            4   programming specific to kinship care and kinship
   5           A    Yes.                                               5   support services or kinship navigation program
   6           Q    So you didn't go out and do any                    6   through Mission, I think, West Virginia started in
   7   independent research to find any of these                       7   2018. So it seems relatively new in terms of their
   8   materials?                                                      8   practice and philosophy on movement towards, you
   9           A    No.                                                9   know, a really robust kinship programming. So I
  10           Q    Did you do any independent research               10   wouldn't want to comment on that.
  11   on kinship care in West Virginia generally?                    11        Q       And was there a particular document
  12               MS. UNGER: Objection.                              12   that you can think of that is the basis for your
  13               THE WITNESS: Yes.                                  13   opinion?
  14   BY MS. SIEGENBERG:                                             14        A       I know the kinship assessment that
  15           Q    And is what you found in that                     15   was conducted by 2nd Chance actually gave a lot of
  16   independent research included in this Appendix A?              16   really good information on -- or feedback, I guess,
  17           A    Yes.                                              17   to West Virginia on the current state.
  18           Q    So going back to my initial question:             18        Q       And any -- any other documents that
  19   What is your understanding of how kinship care is              19   you reviewed that kind of spoke about kinship care
  20   defined in West Virginia?                                      20   in West Virginia? How kinship is defined in West
  21               Can you answer that question?                      21   Virginia? West Virginia's history --
  22               MS. UNGER: Objection. Vague.                       22            MS. UNGER: Objection.

                                                                                                             14 (Pages 50 - 53)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 9 of 34 PageID #: 9780


                                                           Page 54                                                        Page 56
   1   BY MS. SIEGENBERG:                                             1   looked like before 2018?
   2        Q      -- providing kinship care                          2        A    No.
   3   programming?                                                   3        Q    Okay. So I have a few more questions
   4              MS. UNGER: I just want to note that                 4   about kind of your understanding of kinship care in
   5   there's a list of documents at the end of Beverly's            5   West Virginia. So to the best that you can, if you
   6   report. And she's identified them already as the               6   could answer how you understand or what you know
   7   documents that she considered in reaching her                  7   about kinship care in West Virginia.
   8   opinion.                                                       8            So, just to confirm, you do not know
   9   BY MS. SIEGENBERG:                                             9   how kinship care is defined in West Virginia. Is
  10        Q      Can you still answer my question?                 10   that correct?
  11        A      Yes. I would say that -- I can't                  11            MS. UNGER: Objection.
  12   list all of the documents. I mean, they are listed            12            THE WITNESS: No.
  13   in my report, but there were a number in of -- you            13   BY MS. SIEGENBERG:
  14   know, like the survey that they did for foster care           14        Q    Do you know if there were different
  15   providers and feedback that they were given from              15   types of kinship placements in West Virginia?
  16   caregivers --                                                 16        A    Yes.
  17        Q      So --                                             17        Q    Okay. What are the different types
  18        A      -- on kinship.                                    18   of kinship placements in West Virginia?
  19        Q      So just to make sure that I                       19        A    Certified and non-certified.
  20   understand your opinion or your understanding of              20        Q    Yep.
  21   where West Virginia is at right now, kinship. In              21            So how would you describe certified
  22   your review you saw material, documents, evidence             22   kinship in West Virginia?
                                                           Page 55                                                        Page 57
   1   speaking about semi-recent, maybe from 2018                    1         A From my understanding, certified
   2   forward, steps that West Virginia was taking to                2   would be those families who received the same
   3   improve and develop its kinship programming. Does              3   access to services as families that are
   4   that sound right?                                              4   non-related.
   5              MS. UNGER: Objection.                               5         Q Okay. And what about uncertified?
   6              THE WITNESS: Yes.                                   6         A And uncertified would not get the
   7   BY MS. SIEGENBERG:                                             7   same types of supports, such as financial,
   8        Q      Did you see any documents or                       8   uncertified.
   9   information from before 2018 that spoke to West                9         Q Why do you think that uncertified
  10   Virginia's kinship programming?                               10   caregivers don't receive the same supports?
  11              MS. UNGER: Objection. I would just                 11         A Well, it's noted in -- it's noted in
  12   note again for the record that if you look at the             12   different places that they don't. And it's noted
  13   list of documents, there are plenty of documents              13   in my report the difference.
  14   stated to before 2018.                                        14         Q Can you think of any specific
  15   BY MS. SIEGENBERG:                                            15   examples off the top of your head or if you would
  16        Q      Can you still answer my question,                 16   like to take a minute to review your report, you
  17   please?                                                       17   can do that, too.
  18        A      Can you ask that again?                           18             MS. UNGER: I want to note one more
  19        Q      Sure.                                             19   time for the record that Beverly has said that at
  20              So are there any documents or                      20   the end of her report has all of the documents that
  21   information that you reviewed from before 2018 that           21   she considered in reaching the conclusions in the
  22   spoke to what West Virginia's kinship programming             22   report, which, you know, include the conclusions

                                                                                                         15 (Pages 54 - 57)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 10 of 34 PageID #: 9781


                                                            Page 58                                                            Page 60
    1   that you are now asking her about.                             1   BY MS. SIEGENBERG:
    2             THE WITNESS: It's -- in my opinion,                  2        Q      Okay. So when you say "common
    3   it's kind of common knowledge that a certified                 3   knowledge," you mean it's publicly available
    4   family gets more services than an uncertified                  4   knowledge contained in the policies that you
    5   family.                                                        5   reviewed?
    6   BY MS. SIEGENBERG:                                             6        A      I think I was -- I was speaking of my
    7         Q So you mentioned financial as an                       7   knowledge about more on the national and also
    8   example of that. Can you think of any other                    8   California.
    9   examples for West Virginia?                                    9        Q      Okay. And so you mentioned earlier
   10         A Training. Uncertified families are                    10   when you were talking about kinship services that
   11   not required to go through any kind of training on            11   you provided in California, you mentioned that
   12   the care and welfare of the child in their home.              12   there are informal kinship caregivers. And you
   13         Q Is the training available to                          13   said that they were the same thing as non-certified
   14   uncertified families in West Virginia?                        14   kinship.
   15         A I don't know.                                         15              Is it your understanding that West
   16         Q Do you think if the training was                      16   Virginia has informal kinship caregivers?
   17   available to uncertified families, that would                 17        A      Yes.
   18   change your opinion?                                          18        Q      Why is that your conclusion?
   19             MS. UNGER: Objection. Calls for                     19              MS. UNGER: I want to note once more
   20   speculation.                                                  20   that all of the documents as Beverly mentioned upon
   21             THE WITNESS: No.                                    21   which she based her conclusion are at the list at
   22                                                                 22   the end of this report.
                                                            Page 59                                                            Page 61
    1   BY MS. SIEGENBERG:                                             1              THE WITNESS: I don't know if I can
    2           Q    When you say that it's common                     2   answer that.
    3   knowledge that uncertified caregivers receive fewer            3   BY MS. SIEGENBERG:
    4   supports and services, what do you mean by "common             4        Q      Is it your understanding that
    5   knowledge"?                                                    5   uncertified kinship caregivers in West Virginia are
    6           A    So I'll take it kind of back to the               6   the same thing as -- or the equivalent of informal
    7   report. In my review of the policies that West                 7   kinship caregivers that you've spoken about and had
    8   Virginia had certified -- or uncertified families              8   experience with in California?
    9   are not required to go through the same licensing              9              MS. UNGER: Objection. Confusing.
   10   standards as a certified family.                              10              THE WITNESS: I don't know.
   11           Q    Off the top of your head, can you                11   BY MS. SIEGENBERG:
   12   think of which policies you reviewed that said                12        Q      Do you think that knowing whether or
   13   that?                                                         13   not there's a distinction between those two types
   14               MS. UNGER: I want to note again for               14   of caregivers would be important in assessing West
   15   the record once more, there's a list of documents             15   Virginia's kinship program?
   16   at the end of the report. And Beverly has already             16              MS. UNGER: Objection.
   17   stated that she based all these conclusions and               17              THE WITNESS: Yes.
   18   opinions on those reports.                                    18   BY MS. SIEGENBERG:
   19               THE WITNESS: I reviewed numerous                  19        Q      Why do you think it would be
   20   policies on adoption and foster care, so it's                 20   important or helpful?
   21   contained in one of those documents.                          21        A      Well, it serves as one of the areas
   22                                                                 22   I'm looking at as far as the types of services and

                                                                                                             16 (Pages 58 - 61)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 11 of 34 PageID #: 9782


                                                             Page 66                                                            Page 68
    1   documents that begin with the letter D, and then it             1        Q     And what were you asked to provide an
    2   looks like there's one beginning with the letter P,             2   opinion on?
    3   did get all of those from plaintiffs' attorneys to              3        A     West Virginia's handling of specific
    4   help you in preparing your report?                              4   kinship cases as part of this subclass.
    5          A    Yes.                                                5        Q     And when you say specific kinship
    6          Q    And did you get these documents based               6   cases or when you say handling of specific kinship
    7   on what you requested or information you asked for              7   cases, what do you mean by that?
    8   from them?                                                      8        A     Just my review was looking at the
    9              MS. UNGER: I just want to put on the                 9   process for which the -- is it DHHR? Sorry.
   10   record that ABC provided all of the available                  10        Q     Yes. That's fine, it's DHHR.
   11   information on kinship care of our own volution and            11        A     -- DHHR, the types of services and
   12   decision, I think.                                             12   supports that they were providing these children in
   13   BY MS. SIEGENBERG:                                             13   this particular class.
   14          Q    Can you answer the question for me,                14             MS. UNGER: I just want to jump in
   15   please, Ms. Johnson?                                           15   and add something to something that I put on the
   16          A    Can you say the question again?                    16   record before. So ABC provided this sort of lump
   17          Q    Sure.                                              17   sum of documents to Ms. Johnson at the start and we
   18              So were these documents, the ones                   18   did supplement it a little bit throughout, but it
   19   that are Bates-numbered, were they provided to you             19   wasn't in response to Ms. Johnson's request.
   20   based on information you asked for?                            20   BY MS. SIEGENBERG:
   21          A    No.                                                21        Q     Did you ask plaintiffs' counsel for
   22          Q    Were any of these documents provided               22   any documents or any information at any point in
                                                             Page 67                                                            Page 69
    1   to you in response to your request for some                     1   your process of preparing the report?
    2   specific piece of information you felt like you                 2        A     No.
    3   were missing?                                                   3        Q     Sorry, I was asking a line of
    4              MS. UNGER: I just want to put on the                 4   questioning and then I lost track of where I was.
    5   record that ABC provided all of the documents at                5             So when you said when I asked you
    6   the start of Ms. Johnson's assignment and there                 6   about how -- what you meant by handling specific
    7   wasn't sort of a go back and forth and provide more             7   kinship cases, and you said something along the
    8   documents throughout. You know, this is one lump                8   lines of children being in a specific subclass.
    9   sum.                                                            9   Does that sound right?
   10   BY MS. SIEGENBERG:                                             10        A     Yes.
   11          Q    Okay. Strike that question then.                   11        Q     How would you define the subclass
   12              Were you specifically asked to                      12   that you're referring to?
   13   include any of these documents that are listed in              13        A     So in my review I was asked to look
   14   Appendix A?                                                    14   at the specific cases involving kinship care for
   15          A    No.                                                15   the children in West Virginia as part of this
   16          Q    Okay. And what is your understanding               16   review.
   17   of your assignment in this case from the                       17        Q     When you say "specific cases," do you
   18   plaintiffs' attorney?                                          18   mean individual children's case?
   19          A    To do a review of the considered                   19        A     No.
   20   materials in forming my opinion and bringing in any            20        Q     Okay. So what do you mean by
   21   research or expertise that I had about the subject             21   specific cases?
   22   of kinship care.                                               22        A     I was asked to review the kinship

                                                                                                             18 (Pages 66 - 69)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 12 of 34 PageID #: 9783


                                                             Page 70                                                           Page 72
    1   practices and policies at this time -- at the time              1              MS. UNGER: Objection.
    2   of this and provide my expertise to that.                       2              THE WITNESS: No.
    3           Q    And when you say you were also asked               3   BY MS. SIEGENBERG:
    4   to provide your opinion as to the practices and                 4        Q      So what did you do specifically to
    5   policies currently in place with respect to kinship             5   learn about West Virginia's policies and practices
    6   care in West Virginia?                                          6   regarding kinship care?
    7               MS. UNGER: Objection.                               7              MS. UNGER: Objection. Asked and
    8               THE WITNESS: Yes.                                   8   answered.
    9   BY MS. SIEGENBERG:                                              9              THE WITNESS: Can you ask that
   10           Q    Were you asked to provide -- strike               10   question again?
   11   that.                                                          11   BY MS. SIEGENBERG:
   12               Were you asked to look at what West                12        Q      Sure.
   13   Virginia was doing well or just to look at what                13              What did you do specifically to learn
   14   they could be improving?                                       14   about West Virginia's policies and practices
   15               MS. UNGER: Objection.                              15   regarding kinship care?
   16               THE WITNESS: I was asked to look at                16        A      I reviewed the documents that were
   17   it all from an objective standpoint.                           17   available to me provided by ABC. And then I did a
   18   BY MS. SIEGENBERG:                                             18   little bit of research on -- well, I don't know.
   19           Q    Okay. So can you walk me through                  19   In comparison, I -- I Googled kinship care of West
   20   your process of preparing this report?                         20   Virginia, and was kind of surprised I didn't see a
   21           A    So I did a lot of reading and                     21   lot actually out there. And some of those
   22   reviewing of material and taking my own notes. It              22   documents and references are obviously in the list
                                                             Page 71                                                           Page 73
    1   was very laborious in a lot of ways, culling                    1   of considered materials, in Appendix A.
    2   through, you know, just probably thousands of --                2        Q      Are any of those West
    3   of -- maybe more hundreds. I didn't do a -- I                   3   Virginia-specific documents or information that you
    4   couldn't do that, but hundreds of pages of                      4   found through your own independent Googling, are
    5   documents, noting kind of what the -- you know, the             5   those all reflected in the Bates-numbered documents
    6   overall children welfare policy was.                            6   in Appendix A or are any of those the other
    7               So my process was doing a lot of                    7   non-Bates-numbered sources that you have here?
    8   review and then tying that back to my own knowledge             8        A      They are the other -- the non-Bates
    9   base about what I know is effective kinship                     9   would be my research that I brought in.
   10   practice for child welfare population. So it                   10        Q      Okay. And are any of these
   11   was -- and so I did a lot of writing and then I                11   non-Bates-numbered sources -- strike that.
   12   would bring in other research that I know about                12              Are any of these non-Bates-numbered
   13   confirming what is involved in the expert report               13   sources provided to you by plaintiffs' counsel?
   14   that I prepared.                                               14        A      No.
   15           Q    And did you review any of the other               15        Q      So just to confirm, all of the
   16   expert reports for this case?                                  16   non-Bates-numbered sources you found through your
   17           A    No.                                               17   own experience and your own research?
   18           Q    You mentioned earlier that you                    18              MS. UNGER: Objection. Asked and
   19   reviewed the complaint in this case.                           19   answered.
   20               Besides reviewing the complaint, do                20              THE WITNESS: Okay. Can you ask that
   21   you know anything about the individual named                   21   again --
   22   plaintiffs in this case?                                       22

                                                                                                               19 (Pages 70 - 73)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 13 of 34 PageID #: 9784


                                                            Page 90                                                           Page 92
    1   to kinship needs, the availability of funding,                 1   are the non-referenced standards that we were
    2   supports that are necessary for kinship caregivers,            2   talking about, right?
    3   having a kinship first philosophy from all levels,             3        A    Yes.
    4   and being able to provide a level of emergency                 4        Q    And are those standards specific to
    5   funding respite care, and understanding the unique             5   kinship programs?
    6   needs of kin caregivers, would all be encompassed              6        A    There is some specificity applied in
    7   in best practices, like FTTA spells out.                       7   the foster home licensing standards from NARA.
    8        Q    Where do they spell those best                       8        Q    What do you mean by some specificity?
    9   practices out?                                                 9        A    Just as in the FFTA's best practices
   10        A    In -- in their licensing -- foster                  10   or the treatment -- I can't remember the exact name
   11   care licensing standards.                                     11   of that document you just referred to from the
   12        Q    Is that the Program Standards for                   12   FFTA, sorry, treatment standards -- best treatment
   13   Treatment Foster Care 5th Edition that you cite to            13   standards for foster care. It culls out
   14   Note 4 on page 4?                                             14   information that you need to know specifically for
   15        A    Yes.                                                15   kinship families when applying, depending on the
   16        Q    In your opinion, is there a                         16   area that you're looking at.
   17   difference between best practices and program                 17        Q    And how are the NARA standards
   18   standards or are they the same thing in your mind?            18   similar or different from the national model
   19            MS. UNGER: Objection.                                19   standards adopted by the federal government?
   20            THE WITNESS: They're the same thing                  20        A    I don't know that I can answer that.
   21   in my mind.                                                   21        Q    How come?
   22                                                                 22        A    Because the Children's Bureau, the
                                                            Page 91                                                           Page 93
    1   BY MS. SIEGENBERG:                                             1   U.S. Department of Health and Human Services,
    2        Q    Okay. And so the -- the Program                      2   relied on NARA's foster home licensing standards to
    3   Standards for Treatment Foster Care 5th Edition,               3   base their model off of. So I don't know that it
    4   that you refer to here, are those standards                    4   would be very much different. And I think, again,
    5   specific to kinship programs?                                  5   it speaks to kind of the general -- the general
    6        A    It's a general overview for all                      6   guidelines because they're looking at across the
    7   foster care placements, which would apply to                   7   nation, right, and states. And county entities
    8   kinship caregivers, but then it culls out in each              8   could have their own sort of ways of approaching
    9   of the sections the uniqueness of kinship care and             9   the standards.
   10   how you need to alter your practice to consider the           10        Q    Are those local ways of approaching
   11   unique needs of kinship caregivers.                           11   the standards reflected in the NARA model
   12        Q    Okay. So were you only relying on                   12   standards?
   13   those kinship-specific portions of the program                13        A    No, not to my knowledge.
   14   standards when you were applying these standards in           14        Q    Are you aware that the October 2019
   15   evaluating West Virginia?                                     15   kinship study done by 2nd Chance found that West
   16        A    No. I relied also on my own                         16   Virginia meets the federal model standards for home
   17   knowledge base and expertise in running effective             17   studies and caregiver training with respect to
   18   programming for kinship caregivers that are                   18   kinship programming?
   19   carrying for kids in the childcare welfare.                   19        A    I -- I wasn't aware. If they are,
   20        Q    Okay. And in this statement in your                 20   it's October of 2019, so I would believe that
   21   report, you also refer to the Model Family Foster             21   they're just kind of getting on that road to do
   22   Home Licensing Standards. Are those -- and those              22   that, in terms of creating a strong kinship care

                                                                                                            24 (Pages 90 - 93)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 14 of 34 PageID #: 9785


                                                           Page 94                                                             Page 96
    1   program for the kids in West Virginia.                        1            THE WITNESS: It appears so. Yes.
    2        Q      What do you mean by that?                         2   BY MS. SIEGENBERG:
    3        A      It's my opinion that West Virginia                3        Q       Okay. So going back to that sentence
    4   responded kind of later in the game of kinship care           4   that we were just talking about on the bottom of
    5   practices that were really prevalent nationally.              5   page 4, you said that you referred to professional
    6   There was a lot going on. And it's pulled out in              6   literature in the field. What does that mean?
    7   my report, or identified in my report. So                     7        A       Research on kinship care that's
    8   that's -- that's great, 2019. And I did review                8   prevalent and provided in my list of references.
    9   that report, but there were also some deficiencies            9        Q       When you say "prevalent," what do you
   10   noted in that report.                                        10   mean?
   11        Q      Okay. So when you say that West                  11        A       The -- the available research that's
   12   Virginia -- in your opinion, based on your review,           12   available.
   13   West Virginia was late in the game, can you give me          13        Q       On kinship programming?
   14   some examples of policies or practices that you              14        A       On kinship -- yes, on kinship
   15   think they should have adopted sooner?                       15   programming. And the benefits and outcomes of
   16              MS. UNGER: Objection. Misstates the               16   children and families in kinship care.
   17   witness' testimony.                                          17        Q       And how did you decide what
   18              THE WITNESS: I -- I -- I think in                 18   professional literature in the field to consult?
   19   2008, was when there was the Federal Opportunities           19        A       Well, I would look at who is
   20   To Success Act -- and I probably have that -- it's           20   routinely doing research on kinship care and on the
   21   pointed out in my report -- to basically look at             21   types of studies that are out there and whether or
   22   removing kids -- increasing family connections and           22   not there are -- there's a good enough population
                                                           Page 95                                                             Page 97
    1   moving kids to permanent permanency. So with that             1   or relevant enough population to make, you know,
    2   legislation in 2008, a lot of funding came out for            2   some associations in terms of that research. So
    3   kinship navigation programming and ways to find               3   whether it was robust or not.
    4   family.                                                       4        Q       Okay. And on the top of page 5 you
    5              So that's when the Federal                         5   say, "At this stage of the matter, plaintiffs have
    6   Administration Project began on our end in                    6   not completed discovery and, therefore, I do not
    7   California, the Lilliput Families. So there was               7   have access to all of the relevant information."
    8   a lot of, I guess, noise about that and funding               8            Do you see that?
    9   available for states nationally to provide a                  9        A       Yes.
   10   kinship support in some way.                                 10        Q       What relevant information did you
   11   BY MS. SIEGENBERG:                                           11   feel like you were missing?
   12        Q      Through the federal kinship                      12        A       Information on how the department is
   13   navigation programs --                                       13   tracking compliance to procedures and policies that
   14        A      Yes.                                             14   they're implementing to ensure that services and
   15        Q      -- which West Virginia now does do as            15   programs are running to benefit the children and
   16   of today. Is that your understanding?                        16   their.
   17        A      I believe so.                                    17        Q       Did you ask if plaintiffs' counsel
   18        Q      Okay. So as of now you would agree               18   had that information?
   19   that they are involved in and working on and                 19            MS. UNGER: I just want to put on the
   20   implementing new policies and best practices for             20   record, again, that we provided Ms. Johnson with
   21   kinship?                                                     21   all relevant documents that defendants had
   22              MS. UNGER: Objection.                             22   produced. So if there was some document from the

                                                                                                             25 (Pages 94 - 97)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 15 of 34 PageID #: 9786


                                                            Page 110                                                          Page 112
    1   developing these programs and working with county               1   emergency funding available to help them with those
    2   systems and doing trainings and consulting, we look             2   initial costs that are -- that an unmatched family,
    3   at, is the department doing enough to actually find             3   or a non-related family, in foster care doesn't
    4   a family, because if we're not finding a family to              4   even have to consider. They have all this prep
    5   place, then it's kind of a moot point. We need                  5   time in going through training, kinship caregivers
    6   family. So what are the placement rates with                    6   don't normally have that.
    7   kinship? Is there a philosophy of kin first?                    7            And then I think a strong
    8               You know, that kinship caregiving is                8   community-based services environment where there
    9   a value and that we have all levels, the courts,                9   are either agencies in the community, family
   10   the whole entire system wrapping themselves around             10   resource centers that were connecting and linking
   11   the practices and policies that support a strong               11   these families to.
   12   kinship system.                                                12        Q    Did you evaluate each of these eight
   13               A streamlined licensing process, it's              13   areas for West Virginia?
   14   very different than unmatched families coming                  14            MS. UNGER: Objection. Asked and
   15   through. Many caregivers are, at a moment's                    15   answered.
   16   notice, asked to take in a child. They clear kind              16            THE WITNESS: I did what I could with
   17   of their perspective safety, we do that. And then              17   the available information that was provided to me.
   18   we go back to the home and follow up with, you                 18   BY MS. SIEGENBERG:
   19   know, a study on them and then try to connect them.            19        Q    Okay. So I'm going to go through
   20               If we don't have that process down,                20   each of the eight bullet point -- each of these
   21   it's not streamlined enough, they don't really                 21   areas and ask you some questions about them.
   22   understand what's going on. It's a very traumatic              22            So the first one is kinship placement
                                                            Page 111                                                          Page 113
    1   situation for the family. And it brings up a lot                1   rates. Is a higher kinship placement rate a good
    2   of family dynamics.                                             2   thing or a bad thing?
    3               So it has to include a process for                  3            MS. UNGER: Objection.
    4   recognizing that we need to do some things to waive             4            THE WITNESS: It depends. It depends
    5   sort of those non-safety regulations that would                 5   on the types of services and supports that are
    6   ordinarily have an unmatched or a non-related                   6   available to families. So placing with relatives
    7   family opt-out.                                                 7   and -- and I will use the uncertified and not
    8               Training on, you know -- to our staff               8   certifying them and having them knowledgeable about
    9   in the field that explores bias. There's a lot of               9   the kinds of resources and supports they can get
   10   bias that I think needs to be addressed in many,               10   through a certification process, even though it
   11   many cultures of organizations and agencies. And               11   seems like a barrier to many kinship families or
   12   without that, the programs, the policies,                      12   they don't have all the information, would then --
   13   procedures that we have, really are for not, if we             13   that's where I would decide, "Okay. Yeah, I think
   14   don't have a really strong training component on               14   that they have a good" -- it depends on the level
   15   the differences between kinship and unmatched                  15   of supports that you provide families.
   16   families.                                                      16   BY MS. SIEGENBERG:
   17               Pre-service training for our families              17        Q    So let me just see if I'm
   18   that take into account their special needs as                  18   understanding you correctly. A high or a low
   19   kinship families. Making sure we have trainings                19   kinship rate could be a positive or negative sign,
   20   that are in the evenings. Waiting maybe certain                20   depending on the other supports that are available?
   21   trainings on having available funding for our                  21        A    Yes.
   22   families, such as emergency funding, just basic                22        Q    Okay. Did you evaluate West

                                                                                                         29 (Pages 110 - 113)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 16 of 34 PageID #: 9787


                                                             Page 114                                                           Page 116
    1   Virginia's kinship placement rate?                               1   streams that families have access to, having
    2        A     I looked at that. I had information                   2   gatekeepers for ensuring that the policies and
    3   about that.                                                      3   practices for kinship care are followed through.
    4        Q     So would that --                                      4               And I think having availability of a
    5        A     Yeah, I mean, over half of their                      5   system that can do checks and balances and can
    6   children are in kinship care.                                    6   check on the work of -- you know, of the
    7        Q     So is that a positive sign?                           7   caseworkers that are involved in the direct work
    8        A     I see that as a positive sign.                        8   with these families.
    9        Q     So the next bullet point says, "Kin                   9           Q    So did you evaluate this bullet
   10   first philosophy that drives organizational culture             10   point, this area, with respect to West Virginia?
   11   and subsequent practices and policies that support              11           A    I looked at it from that angle with
   12   such a philosophy." So am I correct in                          12   what I had available to me to make that evaluation.
   13   understanding that in your opinion having a kin                 13           Q    Okay. So is it your understanding
   14   first philosophy or a kin first policy is a good                14   that West Virginia and DHHR has in place a kin
   15   thing?                                                          15   first philosophy?
   16        A     Yeah.                                                16           A    I -- I don't know that I can answer
   17        Q     Okay. How would you generally define                 17   that.
   18   a kin first philosophy?                                         18           Q    Why not?
   19        A     I think in a nutshell it's about                     19           A    I would say it looks like, and
   20   always considering the family first regardless of               20   appears, that they're moving in that direction.
   21   how difficult and complex these families are and                21           Q    What makes you say that?
   22   how challenging it might be to get them the                     22           A    Because of some of the recent
                                                             Page 115                                                           Page 117
    1   supports and resources that they need, but that                  1   policies and movement. I mean, I think the kinship
    2   family is considered first in the placement of a                 2   care assessment was good to get some feedback from
    3   child when you're looking at home care, because of               3   an expert agency, 2nd Chance, to change things in
    4   all the research indicating that it minimizes                    4   the system that needed to be changed for the better
    5   trauma, leads to placement stability, keeps                      5   of the children placed in kinship care.
    6   children in their communities. Especially when                   6           Q    And so once you're -- strike that.
    7   we're looking at the disproportionately of                       7               Am I understanding you correctly,
    8   African-American and Hispanic children in the                    8   then, that your opinion is that DHHR does not
    9   system.                                                          9   currently have in place a kin first philosophy, but
   10        Q     Do you mean on a national scale?                     10   instead it's moving towards having one?
   11        A     Yes.                                                 11           A    Yes.
   12        Q     Okay. And what do you mean by saying                 12           Q    And just to confirm, you described,
   13   that this kin first philosophy should drive                     13   in a nutshell, a kin first philosophy has meaning
   14   organizational culture?                                         14   having in place a policy where the family or
   15             What does that look like?                             15   fictive kin, if that's an option, are always
   16        A     It's -- there's a lot to it. So I                    16   considered as the first placement. Is that right?
   17   don't know that I can speak completely about that.              17           A    Yes.
   18   But it's got to be driven from the top. I mean, it              18           Q    And in your review of West Virginia's
   19   has to be administration takes a stance and they                19   policies and practices, you did not see any --
   20   are, A, listening to their constituents, listening              20   anywhere a written policy that that is the case?
   21   to their caregivers and relatives, and doing things             21           A    No.
   22   like, you know, applying that to the funding                    22           Q    Okay. And then kind of the second

                                                                                                            30 (Pages 114 - 117)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 17 of 34 PageID #: 9788


                                                           Page 118                                                           Page 120
    1   part of this area was an organization culture. Did             1   BY MS. SIEGENBERG:
    2   you evaluate that -- the organization -- whether or            2         Q Sure. Maybe I'll break them up.
    3   not a kin first, or moving towards a kin first                 3             So the administration taking a firm
    4   philosophy, was impacting or driving organizational            4   position. Did you see that?
    5   culture in West Virginia?                                      5         A No.
    6             MS. UNGER: Objection. Vague.                         6         Q Listening to stakeholders?
    7   Confusing.                                                     7         A I guess I would say I see evidence
    8             THE WITNESS: Can you ask that again,                 8   that the system is moving towards that, it appears.
    9   please?                                                        9         Q Okay.
   10   BY MS. SIEGENBERG:                                            10         A From the documents that I had access
   11        Q      Sure.                                             11   to.
   12             Basically I'm asking, did you                       12         Q Would it be accurate to say that, in
   13   evaluate the organizational culture aspects of this           13   your opinion, you see West Virginia taking steps
   14   point bullet for West Virginia?                               14   towards putting this organizational culture in
   15        A      No.                                               15   place?
   16        Q      Okay. Why not?                                    16         A Yes.
   17        A      I don't know that I could. I think                17         Q Are those steps that -- in your
   18   it was limited to what was required of me to                  18   opinion, are those steps that DHHR is taking
   19   prepare this expert witness report and to review              19   positive steps?
   20   the materials --                                              20             MS. UNGER: Objection. Confusing.
   21        Q      How so?                                           21             THE WITNESS: I would say yes.
   22        A      -- that were available to me.                     22
                                                           Page 119                                                           Page 121
    1        Q      So just to make sure I understand.                 1   BY MS. SIEGENBERG:
    2   You felt like the material that was available to               2        Q      Okay. So I think before I keep going
    3   you were not sufficient for you to adopt that for              3   on the eight bullet points, because we have quite a
    4   West Virginia?                                                 4   few more of them, I wanted to see if you wanted to
    5        A      Yes.                                               5   take a short break?
    6        Q      Okay. So when you were describing                  6        A      Yes, that would be great.
    7   for me how having a kin first philosophy would                 7        Q      Okay. So how about since it's been a
    8   drive organizational culture, you mentioned how                8   while, how about a 15-minute break this time?
    9   that would look. You gave us as an example of the              9              MS. UNGER: That's fine.
   10   administration taking a firm position, listening to           10              MS. SIEGENBERG: Okay. I'm just
   11   stakeholders, applying funding streams to                     11   going to round up, from 2:30 Eastern from --
   12   supporting caregivers.                                        12              THE WITNESS: 11:00.
   13             Are those accurate examples of what                 13              MS. SIEGENBERG: -- which is 11:30
   14   you said?                                                     14   Pacific, to 11:45 Pacific, and to 2:45 Eastern.
   15        A      Yes.                                              15              THE WITNESS: All right.
   16        Q      Okay. Did you see evidence of any of              16         (Recess from 2:27 p.m. to 2:45 p.m.)
   17   those things happening in West Virginia based on              17   BY MS. SIEGENBERG:
   18   the documents that you reviewed?                              18        Q      So returning to where we were on your
   19             MS. UNGER: Objection.                               19   list of eight factors on page 5. The next one, I
   20             THE WITNESS: Can you say what those                 20   think, is a streamlined licensing process for
   21   things were that you just talked about?                       21   kinship families. And it includes non-safety
   22                                                                 22   waivers.

                                                                                                         31 (Pages 118 - 121)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 18 of 34 PageID #: 9789


                                                           Page 122                                                           Page 124
    1               So in your opinion is having a                     1   kinship families?
    2   streamlined licensing process for kinship families             2             MS. UNGER: Objection.
    3   a good thing?                                                  3             THE WITNESS: I don't know.
    4           A    Yes.                                              4   BY MS. SIEGENBERG:
    5           Q    And is having a licensing process for             5        Q Is it your understanding that West
    6   kinship families that includes the use or the                  6   Virginia's licensing process for kinship families
    7   availability of non-safety waivers a good thing?               7   includes the availability or the use of non-safety
    8           A    Yes.                                              8   waivers?
    9           Q    And, generally, when you say a                    9        A I don't know.
   10   streamlined licensing process, what do you mean by            10        Q And just to confirm, when you say you
   11   that?                                                         11   don't know, is that because you haven't formed an
   12           A    That there's maybe one worker                    12   opinion on this or because you didn't have
   13   involved kind of throughout that cycle. That you              13   information available to assess that?
   14   don't have, you know, numerous workers involved so            14        A I don't know that I had enough
   15   that you can engage families in an effective way,             15   information to assess that.
   16   that you're simplifying the process for families              16        Q Okay. Moving on to the next bullet,
   17   increasing their understanding of the process of              17   "Staff training on kinship care that explores bias
   18   which they're going to be going through. Those are            18   and emphasizes the distinct differences between
   19   a couple of things that I think would be very                 19   kinship/unmatched families."
   20   helpful in a streamline process.                              20             Did you evaluate this for West
   21           Q    What are some examples of simplifying            21   Virginia?
   22   the process relative to kinship caregivers?                   22        A I didn't have access to what their
                                                           Page 123                                                           Page 125
    1           A    You know, I'm going to shut my door               1   staff training was.
    2   over here. Thank you.                                          2        Q    So you didn't have any information
    3               So you were asking -- again, could                 3   about the training that caseworkers go through?
    4   you ask again?                                                 4        A    No.
    5           Q    Sure.                                             5        Q    Okay.
    6               So what are some examples of                       6            MS. UNGER: I want to put on the
    7   streamlining, or simplifying, I think, was the word            7   record that Ms. Johnson didn't have access to that
    8   you used, the process for relative or kinship                  8   information because defendants never produced such
    9   caregivers?                                                    9   information.
   10           A    I think I mentioned two things. I                10   BY MS. SIEGENBERG:
   11   mean, I think those are the major things.                     11        Q    Moving on to the next bullet, which
   12   Streamlining, I think, effectively recognizes the             12   says, "High quality, pre-service training that
   13   emergent nature of the placement itself. So it                13   takes into account specific kinship needs." When
   14   wraps that family immediately with the emergency              14   you say pre-service training here, are you
   15   supports and services that they usually require as            15   referring to training for caregivers or training
   16   a kinship family.                                             16   for caseworkers?
   17           Q    And did you evaluate this area with              17        A    The training provided to the
   18   respect to West Virginia?                                     18   caregivers.
   19           A    No. I don't know that I had enough               19        Q    Okay. I just want to make sure I
   20   information.                                                  20   understood you. What do you mean by, "takes into
   21           Q    So is it your understanding that West            21   account specific kinship needs"?
   22   Virginia has a streamlined licensing process for              22        A    I think I referred to this the last

                                                                                                         32 (Pages 122 - 125)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 19 of 34 PageID #: 9790


                                                             Page 126                                                              Page 128
    1   time, but just the emergency nature of kinship                   1   training to really be able to evaluate that.
    2   families', like, inability to just prepare because               2   BY MS. SIEGENBERG:
    3   it's -- kids are placed usually in an emergency                  3        Q     Okay. But just kind of broadly, do
    4   situation. So even just the -- the training                      4   you think it's a positive step?
    5   provided to kinship families and making it amenable              5            MS. UNGER: Objection.
    6   to their current needs, a lot of them are working.               6            THE WITNESS: Again, I don't know
    7   So, I mean, I guess that's an example of what I'm                7   that I could answer that because I think it depends
    8   talking about.                                                   8   on the quality of that university they're working
    9           Q    And did you evaluate if West                        9   with.
   10   Virginia's pre-service training takes into account              10   BY MS. SIEGENBERG:
   11   specific kinship needs?                                         11        Q     Okay. Moving on to the next bullet
   12           A    No. I didn't have enough information               12   point, which says, "Availability of funding to
   13   to make that assessment.                                        13   support families before and after placement." So
   14           Q    Okay. So you didn't review any                     14   what is availability of funding before placement
   15   caregiver training materials?                                   15   look like for kinship caregivers?
   16           A    No.                                                16        A     So this is in terms of certification,
   17           Q    And you didn't speak with anyone who               17   families that are going through the certification
   18   provides caregiver training?                                    18   process, so the availability of funding to support
   19           A    No.                                                19   that emergency placement. So often in systems,
   20           Q    So you don't have an opinion on how                20   there isn't an availability to start that Title 4E,
   21   West Virginia is doing with respect to pre-services             21   foster care funding, for that child until the
   22   for caregiver training?                                         22   certification is approved.
                                                             Page 127                                                              Page 129
    1           A    No. I -- I just recall in the                       1             So this before funding is the funding
    2   kinship assessment that 2nd Chance did in the two                2   that would help to support the family even though
    3   reports, they identified some areas that I don't                 3   the child is already placed in the home. This is
    4   not exactly spoke to pre-service training, but just              4   very different from a non-related foster care
    5   kind of an overall consensus was not favorable in                5   environment where they have all this prep
    6   terms of the practices and policies that the                     6   beforehand, usually 9 to 12 months, then take in
    7   department was adhering to in terms of supporting                7   the child for placement.
    8   kinship caregivers.                                              8             So you can imagine a family who, you
    9           Q    But you don't have an opinion about                 9   know, an aunt or a grandmother who's taking in a
   10   that?                                                           10   child or relative into their home and have -- to go
   11           A    No.                                                11   through training for certification, and then all of
   12           Q    Okay. Did you know that DHHR has                   12   these myriad of need of licensing requirements,
   13   engaged university members of the local social work             13   including addressing the needs of the child in the
   14   education consortium to develop kinship-specific                14   home. So that's the before funding, before
   15   foster parent training?                                         15   certification, and other funding streams can be
   16           A    No, I did not know that.                           16   accessed.
   17           Q    Do you think that's a good thing that              17         Q So you are talking about availability
   18   they're doing?                                                  18   of funding to support families before and after
   19               MS. UNGER: Objection.                               19   certification. That's what this bullet point is
   20               THE WITNESS: I don't know if I can                  20   really talking about?
   21   comment on that. I -- anytime there is -- I don't               21         A Yes.
   22   know -- I would have to see the university's                    22         Q Okay. So what is availability of

                                                                                                            33 (Pages 126 - 129)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 20 of 34 PageID #: 9791


                                                             Page 134                                                          Page 136
    1   know that I can really answer that.                              1        A    One of the big stretches of a kinship
    2   BY MS. SIEGENBERG:                                               2   navigation program, across the country, if you look
    3        Q     How come?                                             3   at sort of the model, there's some aspects of that
    4        A     I feel like you're asking me to                       4   model that include information referral to link
    5   speculate, and I don't know that I can on that. It               5   families to their community supports, that could be
    6   depends, I guess, on the amounts of supports and                 6   a family resource center, it could be a church.
    7   services that are provided. I mean, it's not just                7   It's to raise awareness and to connect the dots for
    8   funding, it's part of it. It's access to mental                  8   families on vital services and supports.
    9   health, it's access to health care, it's access to               9        Q    And could having a kinship navigator
   10   support groups. It's just access to a system                    10   program in place be one way that a child welfare
   11   that -- that helps to wrap services around families             11   agency could facilitate that?
   12   that -- kinship families that are often                         12        A    Yes.
   13   impoverished and not in a very good state, you                  13        Q    Okay. So moving to the last bullet
   14   know, to provide and care for children and youths               14   point, "Provision of other supports: Emergency
   15   that come from traumatic environments and                       15   funding, support groups, childcare, et cetera." So
   16   backgrounds.                                                    16   what do you mean by emergency funding?
   17        Q     So in March of this year, 2020, the                  17        A    Emergency funding for families, you
   18   state legislature passed a bill that provides DHHR              18   know, often I would see families who would need
   19   with extra funding, specifically targeted at                    19   their electricity bill paid for because there is an
   20   increasing payments to uncertified kinship parents.             20   increase number of kids in their home and it's
   21   Is that a positive step in your opinion?                        21   just -- so that's an example. Food, you know, kids
   22            MS. UNGER: Objection.                                  22   arrive, you know, you don't have the extra income
                                                             Page 135                                                          Page 137
    1            THE WITNESS: I don't know that I                        1   to provide food, clothing, so it's -- it just makes
    2   could answer that.                                               2   it very hard and very difficult for families to
    3   BY MS. SIEGENBERG:                                               3   really truly, you know, support those needs that
    4        Q     How come?                                             4   kids have coming in just on their basic physical
    5        A     I think you're asking me to speculate                 5   needs.
    6   again on whether this infusion of funding is going               6        Q    Did you evaluate whether or not
    7   to lead to improvements in the system. I think                   7   emergency funding is available to kinship
    8   there are a lot of different factors that need to                8   caregivers in West Virginia?
    9   be in place.                                                     9        A    I looked for it, and I don't know
   10        Q     Leaving aside those factors, is it a                 10   that I could answer that question.
   11   good thing or not a good thing?                                 11        Q    How come?
   12            MS. UNGER: Objection.                                  12        A    I don't know that I had enough
   13            THE WITNESS: Again, I don't know                       13   information to glean that. I did numerous searches
   14   that I could answer that.                                       14   on the programming and the fact that their kinship
   15   BY MS. SIEGENBERG:                                              15   navigation program just kind of recently launched.
   16        Q     Okay. Going to the next bullet                       16   So it seems fairly new. And, again, I don't know
   17   point, "Access to a kinship navigation program and              17   that I had any access to any information that would
   18   other community networks." Is having a kinship                  18   help me answer that question that was provided to
   19   navigator program a good thing?                                 19   me in the documents.
   20        A     Yes.                                                 20        Q    So when you said you did numerous
   21        Q     And what do you mean here by "other                  21   searches, what do you mean by that?
   22   community networks"?                                            22        A    In my research on my own, not the

                                                                                                           35 (Pages 134 - 137)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 21 of 34 PageID #: 9792


                                                         Page 138                                                            Page 140
    1   documents that provided to me by ABC.               1            their income to adjust for the child in their home.
    2         Q Okay.                                       2            Having partnerships with other childcare
    3         A Just in terms of, you know, kinship         3            organizations. You know, the list for children in
    4   navigation, what's out there.                       4            the child welfare system who might qualify for
    5         Q So for emergency funding?                   5            subsidized childcare is very limiting. And so I
    6         A And for emergency funding.                  6            think we need to do a better job as a system in
    7             So what kinds of supports and             7            helping those families identify those options.
    8   services via the Mission, West Virginia, I believe 8                  Q      And did you evaluate whether or not
    9   it's called, has taken on the kinship navigation    9            those kind of support, childcare, is available to
   10   programming there. And how easily accessible is 10               kinship caregivers in West Virginia?
   11   that information to families, kinship families.    11                 A      I want to say I -- I tried to see
   12         Q What about emergency funding that's 12                   what was available to me, but I was limited to what
   13   available -- that's offered directly by DHHR?      13            was available to me.
   14         A I don't -- I can't answer that             14                 Q      Okay. And then you -- going back to
   15   because I don't know that I had information        15            the bullet point it says, "Provision of other
   16   available to me --                                 16            supports." And you list three, "Emergency funding,
   17         Q Okay.                                      17            support groups, and childcare." Could you give me
   18         A -- to be able to do that.                  18            some other examples of other kinds of supports that
   19         Q And what about childcare?                  19            you would look for in assessing this area?
   20         A Can you ask what you're asking?            20                 A      Just the tangible supports that are
   21         Q Sure.                                      21            needed, especially on the emergency basis. If you
   22             So this bullet says, "Provision of       22            think about in the middle of the night you have a
                                                         Page 139                                                            Page 141
    1   other supports." Emergency funding is one example            1   toddler and a newborn come into your home, and how
    2   that you list and then another example is                    2   do you even get them some basic food. So like the
    3   childcare. So, I guess, what do you mean by                  3   availability of just an emergency response is
    4   childcare?                                                   4   really a requirement.
    5        A    So if we're placing with a kinship                 5              And that doesn't always happen
    6   relative and they happen to be working -- and I saw          6   effectively in systems. We've set up through our
    7   this in a lot of cases -- you don't have the child           7   kinship programs an emergency response, that I
    8   in school yet, so you're trying to basically set up          8   think has been very helpful to families, where we
    9   this child for success, and needing to take time             9   can actually go to the store, grab the car seats,
   10   off from work, and so the availability of childcare         10   you know, and provide the family with some basic
   11   is very much a priority in many, many cases. These          11   items that would help them in the initial stages of
   12   are working parents and they're trying to like do           12   the placement.
   13   the best they can. And, oftentimes, childcare is a          13        Q      Is it your understanding that DHHR's
   14   barrier to kinship families being able to                   14   written policies account for these kind of
   15   successfully be a resource for, you know, the               15   emergency supports that are needed by kinship
   16   relative that's placed with them, emergence, you            16   caregivers?
   17   know, in an emergent situation.                             17              MS. UNGER: Objection.
   18        Q    So what are some of the ways in which             18              THE WITNESS: I don't recall seeing
   19   a child welfare agency can help address that need?          19   anything in the materials that I reviewed specific
   20        A    Just funding available for them, even             20   to that.
   21   while, you know, in the first several months of             21   BY MS. SIEGENBERG:
   22   that, while the family sort of adjusts, you know,           22        Q      Okay. So, in your opinion, does DHHR

                                                                                                         36 (Pages 138 - 141)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 22 of 34 PageID #: 9793


                                                            Page 170                                                           Page 172
    1   although, the total number of children in state                 1   number of certified placements in 2017 to the
    2   custody was like 46 percent up from 2014. That                  2   number of certified placements in 2019, that shows
    3   seems like a very large number.                                 3   an increasing trend of children placed in certified
    4            So yes, it appears that it is                          4   kinship care?
    5   trending in the direction of having more certified              5        A     Yes, it appears so.
    6   families, kinship families, but I guess I question              6             Sorry, I'm trying to recollect my
    7   how that is so given that they -- it appears that               7   memory on this.
    8   there were more than 800 fewer kids being served in             8        Q     That's fine.
    9   foster care placements in 2014.                                 9        A     And I think this has to do with my
   10        Q       Why does that make you question that              10   orientation of the California system in regards to
   11   it's trending upwards for placement with certified             11   families who don't go through the certification
   12   kinship relatives?                                             12   process doesn't mean that the case stays open in
   13        A       I am questioning, I guess, the data,              13   child welfare. They can close that case out.
   14   and my knowledge of how systems can take kinship               14        Q     Okay. So how does that relate to the
   15   families and they're not in the certified or                   15   concern that this statement in the 2017, about 800
   16   uncertified, they're, what I would term, informal.             16   less kids being served compared to 2017 -- or,
   17   So the case is closed by the child welfare system.             17   excuse me, between 2017 and 2016?
   18        Q       Okay. And so what about that leads                18        A     I needed more information on that. I
   19   you to question that there is an increasing trend              19   wasn't given access to information that I think
   20   of placing children with certified kinship                     20   needed to confirm that.
   21   relatives?                                                     21        Q     To confirm what?
   22        A       I don't know that I had enough                    22        A     Sorry. I'm sorry, what are you
                                                            Page 171                                                           Page 173
    1   information to glean that for that statement in the             1   asking?
    2   2017 report I refer to that noted that 800 fewer                2        Q     So you said that you were concerned
    3   kids were being served in foster care placements.               3   about the statement, which is on page 3 of Exhibit
    4        Q       In 2017 as compared to 2014. Is that               4   No. 2, that over 800 less kids were being served in
    5   the statement here?                                             5   foster care placements in October of 2017 than were
    6        A       Yes.                                               6   in October of 2016. Is that right?
    7        Q       Okay. And so what about that                       7        A     So as I'm reviewing this paragraph,
    8   statement makes you question the data?                          8   this is really my statement about diverting
    9        A       I'm trying to recall actually. It's                9   children to uncertified foster care, which is not
   10   the note the West Virginia System of Care director,            10   giving them similar services as of the certified
   11   which notes more than 800 fewer kids are being                 11   families receive.
   12   served in foster care placements in October of                 12        Q     Okay. I understand that, but I'm
   13   2017. Although the total number of children in                 13   trying to kind of walk through this paragraph and
   14   state custody was up 46 percent from 2014. It's                14   each of these kind of statements that you made in
   15   still a sizable percentage that are going the                  15   this paragraph to better understand your
   16   non-certified route.                                           16   conclusion.
   17        Q       In 2017 and 2019, it's your opinion               17             And so I think we established, and
   18   that there's a sizeable percentage that are --                 18   correct me if I'm wrong, that we can agree that
   19        A       That are non-certified.                           19   looking at the number of children placed in
   20        Q       That are non-certified.                           20   certified care in 2017 compared to the number of
   21            But going back to my initial                          21   children placed in certified care in 2019, there
   22   question, would you agree that if we compared the              22   does appear to be an increasing trend of placement

                                                                                                          44 (Pages 170 - 173)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 23 of 34 PageID #: 9794


                                                            Page 174                                                            Page 176
    1   in certified care. Is that right?                               1   being served in foster care placements in October
    2        A       But not by much.                                   2   of 2017 than were in October 2016."
    3        Q       Okay. But we agree that there is an                3             Do you see that statement in your
    4   increase?                                                       4   report?
    5        A       A slight one, yes.                                 5        A      Yes.
    6        Q       Okay. So going back to your                        6        Q      Okay. So when you say this trend of
    7   report -- sorry, before we go back to your report,              7   placing children in uncertified kinship care, what
    8   so even though in your opinion it is a slight                   8   do you mean by trend?
    9   increase, you would agree that an increase in the               9        A      I think I'm just meaning the practice
   10   number of children who are placed -- or an increase            10   of placing children in uncertified homes.
   11   in the percentage of the number of children who are            11        Q      Okay. And what do you mean by
   12   placed in certified care is a positive sign?                   12   practice?
   13               MS. UNGER: Objection.                              13        A      It kind of goes back to the services
   14               THE WITNESS: Yeah, I don't know if I               14   and supports that are necessary in homes, and my
   15   have enough information to form an opinion on that,            15   general opinion based on my professional experience
   16   but I certainly had enough information that I                  16   that families who are going to go through the
   17   reviewed -- in the documents that I reviewed that              17   certification process have greater access to
   18   West Virginia had some serious improvements to make 18              services and supports.
   19   in their system in terms of supporting kinship                 19        Q      Okay. When you have say that there's
   20   families.                                                      20   a trend, or you just clarified a practice, of
   21   BY MS. SIEGENBERG:                                             21   placing children in uncertified kinship care, what
   22        Q       Okay. But specifically speaking                   22   do you mean by that?
                                                            Page 175                                                            Page 177
    1   about the number of the percentage of children who              1        A      I don't know if I understand what
    2   are placed in certified care, which is increasing,              2   you're trying to ask.
    3   though, in your opinion it's not -- maybe not as a              3        Q      So in your opinion, is there a trend
    4   big of an increase as you would have liked to see,              4   or practice of placing children in uncertified
    5   but increase nonetheless is a positive indicator.               5   kinship care in West Virginia?
    6   Is that correct?                                                6        A      There are almost an equal number of
    7               MS. UNGER: Objection.                               7   certified and uncertified kinship families in their
    8               THE WITNESS: Again, I don't know                    8   system, so yes. I would say yes.
    9   that I have enough information to form an opinion               9        Q      So going back to the numbers that you
   10   on that.                                                       10   gave for December 2019, there are -- as of
   11   BY MS. SIEGENBERG:                                             11   December 2019, there was 31 percent of children in
   12        Q       Okay. So I'm going back to the same               12   certified kinship homes and 21 percent in
   13   paragraph on page 2. Right after noting that, "As              13   uncertified homes. Is that correct?
   14   of December 2019, 31 percent of children are in                14        A      I'm sorry, can you please repeat what
   15   certified kinship homes and 21 percent of children             15   you just said?
   16   are in uncertified kinship placements."                        16        Q      Sure.
   17               In the next sentence you state, "This              17             So based on the percentages for
   18   trend of placing children in uncertified kinship               18   December 2019, that you give in your report, as of
   19   care is identified in the summary of findings of               19   December 2019, there were 31 percent of children
   20   youth and foster care placement reporting prepared             20   placed in certified kinship homes and 21 percent in
   21   by the West Virginia System of Care Director, which            21   uncertified. Is that right?
   22   notes that more than 800 hundred fewer kids were               22        A      Yes.

                                                                                                          45 (Pages 174 - 177)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 24 of 34 PageID #: 9795


                                                             Page 178                                                           Page 180
    1           Q    So in total, that would be 52 percent               1   experience with in California?
    2   of children in West Virginia are placed in some                  2            MS. UNGER: Objection. Vague.
    3   kind of kinship placement. Is that right?                        3            THE WITNESS: I would say yes.
    4           A    Yes.                                                4   BY MS. SIEGENBERG:
    5           Q    Isn't it about -- of the 50 percent                 5        Q    So if I told you that all children
    6   of children who are placed in some kind of kinship               6   who are placed in uncertified placements are
    7   placement in December 2019, isn't -- aren't the                  7   formally within the custody of DHHR, would that
    8   majority of them placed in certified placements?                 8   help your understanding of what uncertified kinship
    9               MS. UNGER: Objection.                                9   means in West Virginia?
   10               THE WITNESS: It appears that is the                 10            MS. UNGER: Objection.
   11   case.                                                           11            THE WITNESS: I don't know that I
   12   BY MS. SIEGENBERG:                                              12   would have enough information to answer that.
   13           Q    So then can you explain why, in your               13   BY MS. SIEGENBERG:
   14   opinion, there is a trend or a practice of placing              14        Q    Okay. I'm going to introduce another
   15   children in uncertified kinship care when the                   15   document. We've been speaking about it already,
   16   majority of the children who are in some kind of                16   but it is the December -- it's the document that
   17   kinship placement are in a certified kinship                    17   you relied on for the December 2019 placement
   18   placement?                                                      18   rates. If you refresh your Exhibit Share window,
   19               MS. UNGER: Objection.                               19   you should be able to see it. It's Exhibit 3.
   20               THE WITNESS: I think -- again, this                 20        A    Yes, I see it.
   21   is about my perspective and experience working                  21         (Johnson Deposition Exhibit Number 3
   22   within the California system, and uncertified --                22         marked for identification.)
                                                             Page 179                                                           Page 181
    1   the word uncertified, you know, what does that                   1   BY MS. SIEGENBERG:
    2   truly mean, because there are definitely relatives               2        Q    Okay. So is this the document that
    3   under the radar of child welfare that basically opt              3   you relied on for the number of 21 percent of
    4   out of the system entirely.                                      4   children being placed in uncertified placements?
    5   BY MS. SIEGENBERG:                                               5        A    Yes.
    6           Q    Okay. And would those be -- would                   6        Q    Okay. And that's based on the
    7   those be the informal kinship caregivers that you                7   numbers that are reported in this document for the
    8   described to us earlier?                                         8   uncertified kinship placement type. Is that right?
    9           A    Yes.                                                9            MS. UNGER: Objection.
   10           Q    Okay. But --                                       10            THE WITNESS: That's what I'm
   11           A    So -- sorry.                                       11   assuming that is.
   12           Q    Go ahead.                                          12   BY MS. SIEGENBERG:
   13           A    It gives me pause when I see this                  13        Q    Okay. Is it your understanding that
   14   certified and uncertified, and uncertified in West              14   all of these uncertified placements are permanently
   15   Virginia. Like, I don't know that I had enough                  15   uncertified, that they will remain uncertified?
   16   information to kind of form an opinion about that               16        A    I don't know that I could answer
   17   to really differentiate what they really mean by                17   that. I don't know.
   18   uncertified.                                                    18        Q    Do you know how many of these
   19           Q    So would you say that your concern                 19   uncertified placements are in the process of going
   20   comes from not being able to verify that                        20   through certification?
   21   uncertified kinship caregivers are different and                21        A    I don't know.
   22   distinct from the informal caregivers that you have             22        Q    Is it your understanding, generally,

                                                                                                          46 (Pages 178 - 181)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 25 of 34 PageID #: 9796


                                                            Page 182                                                          Page 184
    1   that it takes some amount of time to become                     1   type of information, so I couldn't answer you.
    2   certified, it's not just an immediate or a                      2        Q      What type of information?
    3   few-day-long process, right?                                    3        A      It would be information that
    4              MS. UNGER: Objection.                                4   particular had on that report -- had on the
    5              THE WITNESS: I don't know how long                   5   timeline on that process and what that involved.
    6   that process takes in West Virginia.                            6        Q      Okay. So like how long it takes in
    7   BY MS. SIEGENBERG:                                              7   West Virginia for a caregiver to become certified.
    8        Q      How long does the process take in                   8   Is that the kind of information that you're
    9   California?                                                     9   thinking of?
   10        A      We are required to have a 90-day                   10        A      Yes.
   11   turnaround from -- at the point of referral. And               11        Q      Okay. And isn't that an important
   12   in our agency's case, we're dealing within 45-                 12   piece of information in forming an opinion?
   13   to-60 day.                                                     13            MS. UNGER: Objection.
   14        Q      Okay. But even if -- even if it --                 14            THE WITNESS: I don't know that I
   15   even if certification could happen in three days,              15   have enough information to form -- I did form an
   16   magically, it would still take some amount of time             16   opinion, and I had enough information to come to a
   17   to become certified. Is that right?                            17   conclusion that is provided in my expert witness
   18              MS. UNGER: Objection.                               18   report that confirmed, I think, the serious, like,
   19   BY MS. SIEGENBERG:                                             19   improvements that needed to be made in terms of the
   20        Q      Some period of time where the                      20   provision of services to kinship families in West
   21   caregiver is going through the certification                   21   Virginia.
   22   process?                                                       22
                                                            Page 183                                                          Page 185
    1        A      I don't know that I can answer that.                1   BY MS. SIEGENBERG:
    2   It's kind of a point of reference.                              2        Q      But that opinion is based, in part,
    3        Q      Okay. Is it your understanding in                   3   on this document that we're reviewing, which is
    4   West Virginia, that during the time the caregiver               4   where you got the 21 percent of uncertified -- of
    5   is going through the process of becoming certified,             5   children being placed in uncertified placements.
    6   that caregiver is an kinship placement?                         6            I'm asking, do you think it would be
    7        A      I'm sorry, can you please repeat that               7   important to know how long it takes for a caregiver
    8   again?                                                          8   to become certified and whether or not during that
    9        Q      Sure.                                               9   time they are in an uncertified kinship placement
   10              Is it your understanding that in West               10   and being able to draw a conclusion or form an
   11   Virginia, while the caregiver is going through the             11   opinion based on the number at 21 percent of
   12   process of becoming certified, that caregiver is an            12   children are placed in uncertified kinship
   13   uncertified kinship placement?                                 13   placements?
   14              MS. LOWRY: Objection. Confusing.                    14            MS. UNGER: Objection. Vague.
   15              THE WITNESS: I don't know. I                        15   Confusing.
   16   actually don't know how to answer that question. I             16            THE WITNESS: I was only given access
   17   don't know that I have enough information to answer            17   to the information I had, so I don't know if I can
   18   that question.                                                 18   answer that question.
   19   BY MS. SIEGENBERG:                                             19   BY MS. SIEGENBERG:
   20        Q      What information would be helpful to               20        Q      But you feel that even though you
   21   have in answering that question?                               21   didn't have access to that information, you were
   22        A      Well, I wasn't given access to that                22   still able to form an opinion and come to a

                                                                                                           47 (Pages 182 - 185)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 26 of 34 PageID #: 9797


                                                           Page 186                                                        Page 188
    1   conclusion based on this document that we're                   1         Q I guess, I'm just asking, in your
    2   looking at on the number of children being placed              2   opinion, if you had a document or a piece of
    3   in uncertified placements?                                     3   evidence that indicated that 90 percent of these
    4            MS. LOWRY: Objection. Misstates the                   4   uncertified kinship placements are in the process
    5   witness' testimony.                                            5   of becoming certified and do not intend to remain
    6            THE WITNESS: Can you clarify what                     6   certified, and you factored that into your review,
    7   you're asking, please?                                         7   would it change your opinion?
    8   BY MS. SIEGENBERG:                                             8             MS. UNGER: Objection. Hypothetical.
    9        Q    Why do you feel that you had enough                  9             THE WITNESS: I couldn't answer that.
   10   information available to you to form an opinion               10   You're asking me to speculate on something. I
   11   based on the document that we're looking at, which            11   couldn't answer that.
   12   states that 21 percent of children are placed in              12   BY MS. SIEGENBERG:
   13   uncertified kinship placements if you are not sure            13         Q Why can't you answer that?
   14   how uncertified kinship placement is defined and              14             MS. UNGER: Asked and answered.
   15   whether or not it includes caregivers who are in              15             THE WITNESS: I don't have a crystal
   16   the process of becoming certified?                            16   ball. I couldn't -- I couldn't -- I don't know. I
   17            MS. UNGER: Objection.                                17   couldn't answer that in an intelligent way.
   18            THE WITNESS: Yeah, I don't know how                  18   BY MS. SIEGENBERG:
   19   to answer that question.                                      19         Q I guess I'm just trying to figure
   20   BY MS. SIEGENBERG:                                            20   out, it seems that you were willing to speculate
   21        Q    I'm just trying to determine the                    21   and draw a conclusion based on the 21 percent
   22   basis for the opinion that you've stated.                     22   that's represented in the chart despite not having
                                                           Page 187                                                        Page 189
    1        A    Again, I mean, I was only given the                  1   more information about whether or not any of these
    2   information that I had to review, so I'm unsure, I             2   caregivers were in the process of becoming
    3   think, of what you're asking.                                  3   certified, how many of them were in the process of
    4        Q    So if we were to say that 90 percent                 4   becoming certified, whether or not caregivers who
    5   of these uncertified kinship placements in this                5   are in the process of becoming certified are
    6   document that we're looking at are in the process              6   reflected in that number. And you came to a
    7   of becoming certified and did not intend to remain             7   conclusion even though you didn't have that
    8   uncertified, would that change your opinion?                   8   information.
    9            MS. UNGER: Objection. Calls for                       9            So now I'm posing the question asking
   10   speculation.                                                  10   you -- I am asking you to speculate and to come --
   11            THE WITNESS: I don't know that I                     11   have an opinion about if I were to tell you that 90
   12   could answer that.                                            12   percent of these uncertified kinship placements
   13   BY MS. SIEGENBERG:                                            13   were in the process of becoming certified and do
   14        Q    How come?                                           14   not intend to remain certified, what would your
   15        A    Again, I think I'll just refer back                 15   opinion be then?
   16   to my report and the documents that I did review,             16            MS. UNGER: Objection. Calls for
   17   and that I had to form an opinion based on what was           17   speculation.
   18   available to me at the time and also bringing in              18            THE WITNESS: Again, I don't know how
   19   the decades of work that I've done in kinship care            19   I could intelligently answer that question.
   20   on the types of services necessary for both                   20   BY MS. SIEGENBERG:
   21   certified and non-certified kinship. They're all              21        Q    How come?
   22   kind of the same families.                                    22        A    I didn't have access to information

                                                                                                       48 (Pages 186 - 189)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 27 of 34 PageID #: 9798


                                                          Page 190                                                             Page 192
    1   in which to glean an opinion.                                 1   Does that sound right?
    2        Q    But you were able to form an opinion                2        A    Yes. That they might actually
    3   based on this document without that information               3   consider going through a certification process.
    4   when you wrote this report. Are you saying that               4   And I think also tandem to that is, you know, a
    5   that was not an intelligent or informed opinion?              5   worker who's trained in engaging the family in that
    6            MS. UNGER: Objection. Misstates the                  6   capacity to really have an understanding of what
    7   witness' testimony.                                           7   kinds of supports they're going to receive to even
    8            THE WITNESS: I'm trying to                           8   get through that certification process.
    9   understand what you're asking me right now. So I              9        Q    Okay. And is it your opinion that
   10   don't know if you want to repose what you said.              10   this practice of diverting children to uncertified
   11   BY MS. SIEGENBERG:                                           11   foster homes is happening in West Virginia?
   12        Q    I think let's move on.                             12            MS. UNGER: Objection.
   13            So going back to your report, the                   13            THE WITNESS: I don't know -- I don't
   14   next sentence after the one that we were talking             14   know that I have enough information to form an
   15   about dealing with a while ago, states that,                 15   opinion on that.
   16   "There's a growing concern that this practice of             16   BY MS. SIEGENBERG:
   17   diverting children to uncertified foster homes               17        Q    Okay. So this growing concern that
   18   denies them similar services, especially financial           18   you reference, that's just, generally speaking,
   19   supports and exposes them to potential safety risks          19   about foster care in general, it's not specific to
   20   than those in certified foster families."                    20   West Virginia?
   21            Do you see that statement?                          21            MS. UNGER: Objection.
   22        A    Yes.                                               22            THE WITNESS: Yeah, I don't know. I
                                                          Page 191                                                             Page 193
    1        Q    Okay. What do you mean by diverting                 1   don't know that I would answer that.
    2   children to uncertified foster homes?                         2   BY MS. SIEGENBERG:
    3        A    I provided testimony earlier on the                 3        Q    Because you didn't have the documents
    4   options available to kinship families right at                4   available to you or because you haven't drawn a
    5   placement that really informed them of the routes,            5   conclusion about it with respect to West Virginia?
    6   you know, the types of services and supports given            6        A    I think I've drawn some conclusion to
    7   the different, I guess, channels and options.                 7   that based on my own professional expertise in this
    8            So for certification and                             8   area, but I -- California is kind of my
    9   non-certification, and then in many cases -- many,            9   perspective, in what we do here, and I don't know
   10   many cases, families are not informed, they attest           10   that I had enough information regarding West
   11   to that, that had they known that they could go              11   Virginia specifically that I could form an opinion.
   12   through certification, had they had a system that            12        Q    Okay. So what -- what is the basis
   13   was pro-kin in its approach, that they would have            13   for your conclusion that the placement of children
   14   better services for their kids that they are trying          14   in uncertified kinship homes exposes them to
   15   to support in their home.                                    15   potential safety risks compared to placement in a
   16        Q    Okay. That's helpful.                              16   certified kinship home?
   17            So if I'm understanding you                         17        A    I think it's based on not only
   18   correctly, when you speak of diverting children,             18   caregiver feedback, but, you know, I have documents
   19   you mean that if the caregiver was provided more             19   that I referred to in regards to specifically in
   20   understanding -- provided more information about             20   West Virginia, but I think it is global, of the
   21   certification, the process, the benefits of                  21   lack of services and supports for uncertified
   22   certification, then they would not be uncertified.           22   families as compared to certified families.

                                                                                                        49 (Pages 190 - 193)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 28 of 34 PageID #: 9799


                                                          Page 194                                                         Page 196
    1        Q      Okay. So, in your opinion, is the                 1   BY MS. SIEGENBERG:
    2   placement of children in uncertified kinship homes            2        Q      And why, in your opinion, do you feel
    3   exposing them to potential safety risks as compared           3   like it's reasonable to be able to draw that
    4   to a placement in a certified kinship home in West            4   conclusion from data and information that is
    5   Virginia?                                                     5   reported on outcomes for all children in the West
    6        A      Yes.                                              6   Virginia foster care system, not just children
    7        Q      Okay. What specifically is that                   7   specifically in kinship placements or in
    8   opinion based on?                                             8   uncertified kinship placements?
    9        A      You know, as I studied the CFSRs and              9        A      I would say because my opinion was
   10   all of the different documents that I've had access          10   based on a thorough review of documents, such as a
   11   to, if certified kinship families are saying, "Yes,          11   kinship care strengths assessment that was
   12   I didn't see my caseworker," and making allegations          12   conducted in 2019, a caregiver served a -- that had
   13   that they did not have services and supports, and            13   created a response rate where kinship caregivers
   14   the fact that, you know, all three years that I              14   were reporting what some of the deficits were in
   15   looked at for the CFSRs, the outcomes were very              15   the kinds of supports and services that they
   16   poor in West Virginia, then I could make some of             16   received.
   17   the same inferences with this population of                  17        Q      Okay. So was there any information
   18   kinship.                                                     18   reported in that survey about the outcomes of
   19        Q      So is it your conclusion about how               19   children who are in certified or uncertified
   20   uncertified kinship -- how children in uncertified           20   kinship placements?
   21   kinship placements, is that based on information             21        A      No. And I would say from my
   22   and data that you have about how children --                 22   experience in systems I have worked in, it is
                                                          Page 195                                                         Page 197
    1   information and data that you have about the                  1   oftentimes difficult to tease that out. So I
    2   outcomes for children who are placed in certified             2   didn't have access to that information, no.
    3   or traditional foster homes?                                  3        Q      Okay. Looking at the report, going
    4        A      I don't know that I had enough                    4   to page of 8 of the report.
    5   information provided, but I certainly had, you                5        A      Sorry. Are you referring to a page
    6   know, enough to form an opinion. Perhaps it's                 6   number right now?
    7   globally when you're looking at kinship care across           7        Q      Sorry. Page 8 of your report.
    8   the country.                                                  8        A      Okay. Thanks.
    9        Q      Okay. But I just asked you if you                 9        Q      So you say that, "Relative caregivers
   10   had drawn that conclusion specifically with respect          10   often are not given complete information about the
   11   to West Virginia, and you said yes. And then you             11   process with which they are about to embark and the
   12   said that you drew a number of inferences based on           12   services available to them if they become
   13   the performance of West Virginia in outcomes for             13   certified."
   14   children who are placed in certified and                     14            Do you see that?
   15   traditional homes. Is that right?                            15        A      Yes.
   16        A      Yes.                                             16        Q      Okay. Is that your opinion about
   17        Q      Okay. Did you see any data or                    17   kinship generally or was that your conclusion about
   18   information specifically about how children are              18   West Virginia kinship programs specifically?
   19   doing who are placed in uncertified kinship care?            19        A      Generally.
   20              MS. UNGER: Objection.                             20        Q      Okay. And then, I think, the next
   21              THE WITNESS: No. I wasn't given                   21   sentence you say, "In many cases families feel
   22   access to that type of information.                          22   compelled to use the informal route out of fear

                                                                                                        50 (Pages 194 - 197)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 29 of 34 PageID #: 9800


                                                          Page 198                                                          Page 200
    1   that the department will not place children with              1            Do you see that statement?
    2   them if they decide to become certified."                     2        A    Yes.
    3            Do you see that statement?                           3        Q    What do you mean by a concern
    4        A    Yes.                                                4   regarding whether or not these home studies and
    5        Q    Is that your opinion about kinship                  5   safety checks are being conducted?
    6   care generally or is that your conclusion about               6            MS. UNGER: Sorry, you guys are on
    7   West Virginia's kinship program specifically?                 7   page 9, you said?
    8        A    It's a general statement.                           8            MS. SIEGENBERG: Yes, we're on page
    9        Q    Okay. And then the next sentence you                9   9.
   10   say, "This practice of diversion often greatly               10            THE WITNESS: I'm sorry, can you
   11   limits families' access to necessary services and            11   restate your question, please?
   12   supports, which is detrimental to children's                 12   BY MS. SIEGENBERG:
   13   stability and permanency."                                   13        Q    Sure.
   14            Do you see that statement?                          14            I guess I'm just trying to understand
   15        A    Yes.                                               15   what you meant by this statement.
   16        Q    Is that your opinion about kinship                 16        A    If you look at the entire paragraph,
   17   care generally or is that your conclusion about              17   I think it's -- because I did not have information
   18   West Virginia's kinship program specifically?                18   to really assess that, I questioned whether home
   19        A    It's general based on numerous                     19   studies and safety checks were done on a consistent
   20   studies and caregiver feedback via surveys and the           20   basis based on, you know, the independent agency
   21   references I provided in my report.                          21   that evaluated and provided feedback on practices
   22        Q    Then at the end of page 8, and then                22   and policies and noting inconsistencies in unit
                                                          Page 199                                                          Page 201
    1   going into the beginning of page 9, you state that            1   workers' use of policies and practices, such as
    2   you did not have access to records of a safety                2   approving waivers. And then also the testimony
    3   screen. Do you see where you say that?                        3   provided by Ms. Boley-Rogers, that confirms there's
    4        A    Yes, I do.                                          4   really little to no systemic or systematic data
    5        Q    Did you ask to see a safety screen?                 5   reporting to track compliance on policy.
    6        A    I might have asked to see a safety                  6   BY MS. SIEGENBERG:
    7   screen. I don't recall. I mean, the basis of my               7        Q    Is it your understanding that in West
    8   expert witness report really was on the documents             8   Virginia, the home study or safety check itself can
    9   that were provided to me and any that were added              9   be waived?
   10   along the way. It was, you know, a conversation              10        A    I'm sorry, I didn't hear that. Say
   11   about, "Hey, we uploaded ten new documents for you           11   that again.
   12   review." And then I went in and reviewed.                    12        Q    Is it your understanding that in West
   13        Q    Okay. Would it have been helpful to                13   Virginia, the kinship home study or safety
   14   your analysis if you had been able to see a copy of          14   assessment itself can be waived?
   15   a safety screen?                                             15        A    No. I'm not aware that a safety
   16            MS. UNGER: Objection.                               16   check could be waived. I'm not sure about the home
   17            THE WITNESS: Yes.                                   17   study though.
   18   BY MS. SIEGENBERG:                                           18        Q    Okay. So I guess I'm trying to
   19        Q    Okay. You state on page 9, "There is               19   understand, you mentioned waivers when you were
   20   a concern regarding whether DHHR is conducting               20   explaining the concern about these home studies and
   21   these required home studies and safety checks on a           21   safety checks being performed on a consistent
   22   consistent basis across the state."                          22   basis. I'm just trying to understand where that

                                                                                                       51 (Pages 198 - 201)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 30 of 34 PageID #: 9801


                                                            Page 214                                                         Page 216
    1   BY MS. SIEGENBERG:                                              1            Do you think it is an effective way,
    2          Q    But you were able to draw a                         2   even if it is not the most effective way?
    3   conclusion that DHHR is not monitoring compliance               3            MS. UNGER: Objection. Ambiguous.
    4   with policy even though you did not have that                   4            THE WITNESS: I can't answer that.
    5   information available to you?                                   5   BY MS. SIEGENBERG:
    6          A    Again, I could only base that on the                6        Q    So besides for this deposition
    7   information that was presented to me provided in                7   testimony that we just discussed, is there anything
    8   this testimony as well as, I believe, the kinship               8   else that supports your conclusion that there's no
    9   care strengths assessment in March of 2019                      9   systematic data reporting to track compliance?
   10   addressed that as well.                                        10        A    I don't -- I don't recall. I don't
   11          Q    Did you see have any evidence that                 11   think so. I have a note not in my expert witness
   12   DHHR is not tracking compliance at all?                        12   report on the kinship strengths assessment, I'm
   13              MS. UNGER: Objection.                               13   just trying to find where that was noted.
   14              THE WITNESS: I don't think I can                    14            Sorry, I'm just looking at the report
   15   answer that question.                                          15   on the study of kinship care families,
   16   BY MS. SIEGENBERG:                                             16   October 2019, and that there's a wide range of
   17          Q    How come?                                          17   policy and practice on interpretation among and
   18          A    I'm limited to the information that I              18   within the regions.
   19   was asked to review.                                           19        Q    And how does that support your
   20          Q    So did you review any evidence that                20   conclusion that there is not effective systematic
   21   indicated that DHHR is not tracking compliance at              21   reporting or compliance with policy.
   22   all?                                                           22        A    In my mind, I think it adds to the
                                                            Page 215                                                         Page 217
    1          A    Well, I think I noted what was in                   1   argument that there -- it's already known that
    2   Ms. Boley-Rogers' testimony.                                    2   policies and practices are not being followed and
    3          Q    You noted that Ms. Boley-Rogers                     3   adhered to and that there's no way of really
    4   confirmed that there is little to no systematic                 4   assessing that through some kind of a tracking
    5   data reporting to track compliance. And we just                 5   mechanism.
    6   looked at the deposition testimony that you based               6        Q    So in your opinion, regional
    7   your conclusion on, which described manual                      7   supervision of caseworkers and of casework is not
    8   tracking. And I asked if manual tracking is an                  8   an effective way of monitoring policy compliance?
    9   effective way of monitoring policy compliance, and              9            MS. UNGER: Objection.
   10   you told me that it depends on information that you            10            THE WITNESS: I guess I would say
   11   did not have available to you.                                 11   yes, that is my opinion.
   12              Does that sound like an accurate                    12   BY MS. SIEGENBERG:
   13   summary?                                                       13        Q    How come?
   14          A    I don't want to profess that I am an               14            Why is regional supervision not an
   15   expert on tracking information and data, but if you            15   effective way of monitoring policy compliance?
   16   look at outcomes reporting, there's got to be a                16        A    I'm sorry. I don't know if I
   17   systematic way that you're reporting this                      17   understood regional supervision. What -- what does
   18   information that you'll able to cull results in a              18   that mean?
   19   very quick way. I think manual reporting probably              19        Q    The local supervisor of the
   20   isn't the most effective way to do that.                       20   caseworkers supervising, reviewing, monitoring
   21          Q    Why do you think it's not the most                 21   their casework. Is that an effective way of
   22   effective way -- or strike that.                               22   ensuring that policy is complied with?

                                                                                                          55 (Pages 214 - 217)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 31 of 34 PageID #: 9802


                                                           Page 218                                                            Page 220
    1        A    I work in a smaller system, and I                    1             Do you see that statement?
    2   would have to say that we have supervisors and                 2        A     Yes.
    3   directors in distinct regions and there's always a             3        Q     Is that conclusion regarding
    4   drift. There's always a drift, so you have to                  4   uncertified foster care generally or is that your
    5   maintain some kind of oversight to compare and to              5   opinion specifically about West Virginia?
    6   have something systematically to measure data and              6        A     It's general.
    7   ensure adherence to policies and procedures.                   7        Q     Okay. And then starting -- you start
    8            And this is an agency with 150, I                     8   discussing this at the end -- right on the end of
    9   can't remember imagine any systems where there are             9   the last two lines of page 9, and then continuing
   10   many, many, many more regions and population of               10   on to page 10. You say that, "Caseworkers are not
   11   child welfare workers.                                        11   complying with the monthly face-to-face visit
   12        Q    Do you know how many regions there                  12   policy for children in kinship placements."
   13   are in West Virginia?                                         13             Do you see that?
   14        A    I believe there are four, from what I               14        A     Yes.
   15   reviewed in the report. And lots of counties.                 15        Q     What's the basis for that opinion?
   16   Lots more counties than I expected.                           16        A     It's based on the caregiver's survey
   17        Q    So in your opinion, having oversight                17   that I reviewed and the report back from the 627,
   18   located at each of those regions, supervising                 18   or so, kids and foster caregivers in West Virginia
   19   supervisors and then those supervisors overseeing             19   who reported how many times they seen their DHHR
   20   caseworkers, would that be an effective way to                20   worker -- I'm sorry, department worker, either
   21   ensure compliance with policy?                                21   monthly. So it was -- it was based on that.
   22            MS. UNGER: Objection.                                22        Q     Okay. Anything else or just that?
                                                           Page 219                                                            Page 221
    1            THE WITNESS: I want to make sure                      1        A     That's it.
    2   that I am answering what you're asking me, so can              2        Q     Okay. I'm going to introduce on
    3   you please repeat the question?                                3   Exhibit Share as Exhibit No. 5, the Foster Parent
    4   BY MS. SIEGENBERG:                                             4   Survey that you were just referring to.
    5        Q    I think I'm just trying to understand                5          (Johnson Deposition Exhibit Number 5
    6   the basis for your opinion that local supervision              6          marked for identification.)
    7   of a direct supervisor overseeing casework and that            7   BY MS. SIEGENBERG:
    8   direct supervisor having to report up the chain to             8        Q     If you could let me know when you see
    9   higher management does not provide adequate                    9   that on your end.
   10   oversight to ensure compliance with policy?                   10        A     I see it.
   11        A    I don't believe it would be                         11        Q     Okay. And just to confirm for the
   12   effective. How is that information being                      12   record, this is the Foster Parent Survey that you
   13   translated? I mean, there's just so many variables            13   were referring to?
   14   that I don't think I could answer that question.              14        A     Yes.
   15        Q    Okay. So turning back to your                       15        Q     Okay. And could you direct me to
   16   report, back to page 9, right after where we left             16   where in this document, I think on this page, what
   17   off. You state, "After children are placed, these             17   the basis is for your conclusion that these workers
   18   uncertified kinship homes, which are not under the            18   are not meeting the monthly face-to-face visit
   19   same licensing and training requirements as                   19   policy.
   20   certified foster homes, received fewer services,              20        A     Well, if you look at page -- Exhibit
   21   including regular contact with caseworkers and                21   5, the first page --
   22   other service providers to assess safety and risk."           22        Q     Okay.

                                                                                                        56 (Pages 218 - 221)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 32 of 34 PageID #: 9803


                                                             Page 238                                                             Page 240
    1        Q      Was the caregiver survey that is                     1   to address it.
    2   Exhibit 5, does that reflect the quality of the --               2   BY MS. SIEGENBERG:
    3   of the visits that parents are receiving?                        3        Q       Okay. So the use of non-safety
    4        A      Not to my knowledge, it doesn't speak                4   waivers in sort of licensing kinship caregivers is
    5   to that.                                                         5   a good thing?
    6        Q      Okay. So turning back to your                        6               MS. UNGER: Objection.
    7   report, on page 11 of your report, you say that,                 7               THE WITNESS: It can be.
    8   "In 2011, West Virginia had some of the most                     8   BY MS. SIEGENBERG:
    9   stringent standards as compared to federal                       9        Q       Okay. So then when you continue on
   10   regulations and/or the Council on Accreditation."               10   in the sentence and you say that West Virginia
   11              Do you see that statement?                           11   created a committee to explore the avenues for
   12        A      What page are you on?                               12   which to simplify the process for relatives, that
   13        Q      Page 11.                                            13   was a positive step in your opinion?
   14        A      I'm sorry, I'm having a hard time                   14        A       Back in 2011 when they formed that
   15   finding that.                                                   15   committee.
   16        Q      So on the top of page 11, the second                16        Q       Okay.
   17   sentence. "In 2011, West Virginia had some of the               17        A       But I go on to say, you know, I would
   18   most stringent standards as compared to federal                 18   love to see more information on the data on the
   19   regulations and/or the Council on Accreditations."              19   non-safety-related waivers that they had issued for
   20        A      I know that's in there, but I                       20   relatives. Because increasing the number of
   21   don't -- this is the August 11th. Okay. Yes, I                  21   services to certified families is really key, but
   22   see it. I see it.                                               22   the -- the increase that they had was not a
                                                             Page 239                                                             Page 241
    1        Q      Okay. So what are the standards that                 1   significant enough effect on increasing certified
    2   you're referring to there that you're describing as              2   families.
    3   stringent in 2011?                                               3               So, you know, I don't know that it
    4        A      This is a report that I reviewed on                  4   changed the numbers on in an effective way of more
    5   West Virginia and the use of waivers for                         5   families being waived -- you know, more certified
    6   non-safety-related requirements. So, you know, my                6   families having that waived so that they could
    7   research of West Virginia's use of waivers, this                 7   become certificated and have greater access.
    8   came up in the creation of a committee to explore                8        Q       And what's your basis for that
    9   how to simplify that process, which, in my opinion,              9   opinion?
   10   is a good thing to do.                                          10        A       Well, I think I mentioned that I
   11        Q      Okay. So in your opinion, the                       11   don't know that I have information to show me. I
   12   stringent standards for licensing kinship                       12   don't have enough access to information on the
   13   caregivers and the stringent standards for waivers              13   number of non-safety waivers at the department,
   14   was a good thing or a bad thing?                                14   conducted, I guess, or issued or approved from
   15              MS. UNGER: Objection.                                15   2011.
   16              THE WITNESS: The stringent                           16        Q       Okay. And on page 11, the last
   17   standards, from my recall of that document that I               17   sentence of this in your report, you state,
   18   reviewed, was that that it was -- it was too                    18   "Presently absence of data on kinship placement
   19   difficult, okay, too difficult for relative                     19   stability and well-being in uncertified homes
   20   caregivers to get through that, that they weren't               20   across the field limits this reviewer's ability to
   21   waiving a lot of non-safety. So they needed to                  21   evaluate policies regarding this practice of
   22   take a look at that in 2011. So it prompted them                22   diversion to uncertified kinship homes."

                                                                                                            61 (Pages 238 - 241)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 33 of 34 PageID #: 9804


                                                            Page 242                                                           Page 244
    1            Do you see that statement?                             1        A      Again, I'm -- I think I wasn't given
    2        A      Yes.                                                2   access to information I think would have helped me
    3        Q      What do you mean by absence of data?                3   form that connection to West Virginia. But that is
    4        A      This is speaking to kinship                         4   a general statement at this point.
    5   placements stability in uncertified homes and that              5        Q      Okay. Turning to page 17 of your
    6   departments across, you know, the nation, we can do             6   report, so starting on page 17, you have a section
    7   studies and conduct research on the certified                   7   in your report about staff turnover. Is that
    8   families, because we have access to them, but,                  8   accurate?
    9   generally speaking, for uncertified families,                   9        A      Yes.
   10   that's not the case in the kinship arena. So it's              10            Are you referring to a certain
   11   that informal that I am referring to, which is a               11   sentence in that?
   12   combination, I think, of what West Virginia, I                 12        Q      No. Just that, you know, on page 17,
   13   think, would term uncertified and then just                    13   there's the beginning of a new section and it's --
   14   completely, like, on your own, not in -- you know,             14   this section refers to page 17, is about caseworker
   15   that the child does not have a dependency case.                15   turnover. Is that correct?
   16        Q      So this statement, is this your                    16        A      Yes.
   17   opinion about the child welfare system generally or            17        Q      Generally speaking, why do you
   18   is this your opinion specifically about West                   18   include this section in your report about kinship
   19   Virginia?                                                      19   care?
   20        A      It's general.                                      20        A      I think because it seemed very
   21        Q      Okay. Turning to page 14 of your                   21   prominent in all of the research I did regarding
   22   report, towards the bottom of page 14, you state,              22   West Virginia on my own and in the documents that I
                                                            Page 243                                                           Page 245
    1   "Families are not given information regarding the               1   reviewed, such as the 2020 West Virginia Child and
    2   options and additional supports from which they                 2   Family Services Plan. It's a huge problem. And it
    3   could benefit."                                                 3   does affect a department's ability to provide
    4             Do you see that statement?                            4   quality service to those children and families that
    5         A Yes, I do.                                              5   they serve.
    6         Q Is that your opinion about foster                       6        Q      Did you see this when you were seeing
    7   care and kinship caregivers generally or is that                7   information about caseworker turnover in West
    8   your conclusion specifically with respect to West               8   Virginia coming up in your review, was that
    9   Virginia?                                                       9   specifically about the impact it has on kinship
   10         A General.                                               10   care in West Virginia or just the impact on the
   11         Q Okay. And then on page 15 of your                      11   child welfare system in West Virginia generally?
   12   report, towards the end of the only full paragraph             12            MS. UNGER: Objection.
   13   on this page, you say, "The supports provided to               13            THE WITNESS: It has applications to
   14   certified kinship caregivers such as enhanced                  14   kinship families that are being served by the
   15   financial and case management supports are                     15   department.
   16   generally superior as compared to the supports                 16   BY MS. SIEGENBERG:
   17   provided to uncertified kinship homes."                        17        Q      Do you have any professional
   18             Do you see that statement?                           18   experience assessing caseworker retention and
   19         A Yes.                                                   19   turnover in public agencies?
   20         Q Is that your opinion about kinship                     20            MS. UNGER: Objection.
   21   care generally or is that your conclusion                      21            THE WITNESS: No.
   22   specifically with respect to West Virginia?                    22

                                                                                                          62 (Pages 242 - 245)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-1 Filed 11/16/20 Page 34 of 34 PageID #: 9805


                                                          Page 246                                                             Page 248
    1   BY MS. SIEGENBERG:                                            1   research, they have numerous documents that I
    2        Q    Do you think you are qualified to                   2   referred to.
    3   give expert opinion on DHHR's caseworker retention            3        Q    And those are all -- I know we've
    4   and turnover?                                                 4   been over it a few times, but those are all
    5            MS. UNGER: Objection.                                5   included in the appendix of your report?
    6            THE WITNESS: I'm sorry, I don't know                 6        A    Yes.
    7   what you're asking me.                                        7        Q    Okay. And how did you determine that
    8   BY MS. SIEGENBERG:                                            8   those were the best sources of information to rely
    9        Q    So you have included in your expert                 9   in assessing caseworker turnover and retention?
   10   report on the kinship class, you have included a             10        A    I think there's a Harvard business
   11   section that assesses and speaks to caseworker               11   review article in here as well, but I think it has
   12   retention and turnover, and I'm asking, do you               12   to do with my experience working for numerous
   13   think you're qualified to give an expert opinion on          13   decades in systems where I can see where a turnover
   14   DHHR's caseworker retention and turnover?                    14   in the workforce creates -- it hinders the
   15        A    No.                                                15   streamline process that we want families to have,
   16        Q    Then why do you include this section               16   it also hinders the engagement that you can have
   17   in your report?                                              17   with families to continue to work on the
   18        A    I included it because, again, I've                 18   interventions that you have, that will affect
   19   stated it has an effect on kinship children who are          19   positive outcomes for children and families.
   20   placed with caregivers that are being served by the          20        Q    Okay. Going back to page 11 of your
   21   department.                                                  21   report. So the heading of this section states,
   22        Q    How do you go about assessing                      22   "Defendants failed to properly support foster
                                                          Page 247                                                             Page 249
    1   caseworker retention and turnover in West Virginia?           1   children in kinship placements, violating
    2        A    I was given access to the information               2   reasonable professional standards and putting them
    3   I had and I looked at a number of documents,                  3   At increased risk of harm."
    4   including other research I did. And it's all                  4            Do you see that?
    5   contained in my report.                                       5        A    Yes.
    6        Q    Turning to page 20 of your report,                  6        Q    What do you mean by professional
    7   the last sentence, the section on caseworker                  7   standards here?
    8   retention and turnover, you state, "These workforce           8        A    I think it really applies to just
    9   issues have a direct and negative impact on the               9   good social work practice and how we engage
   10   kinship program in that families do not receive the          10   families, how we apply our skills in working with
   11   vital services they need to support the complex              11   families to lead to better outcomes overall.
   12   needs of the children in their care."                        12        Q    So when you say --
   13            Do you see that statement?                          13        A    Like, you know, NESW, and I don't
   14        A    Yes.                                               14   know that I made a reference here, but the National
   15        Q    What is your basis for that                        15   Association of Social Work, has ethics that are
   16   conclusion?                                                  16   spelled out in multiple phases of program work.
   17        A    So it's based on the information that              17   Like referring to the amount and frequency of
   18   I gleaned from the evidence that I reviewed and              18   caseworker contact in the home, the ways that you
   19   other research on workforce turnover in --                   19   do engage with families so that you can really
   20   specifically in the child welfare field and what a           20   truly have a context for providing, you know, very
   21   direct negative impact that is on overall quality            21   adequate and accurate assessments on families so
   22   of care. So Casey Family Programs has had a                  22   you can get them the resources and supports they

                                                                                                        63 (Pages 246 - 249)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
